EXHIBIT 10.1

 

EXECUTION VERSION

 

--------------------------------------------------------------------------------

 

MASTER REPURCHASE AGREEMENT

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as buyer

(“Buyer”, which term shall include any “Principal”

as defined and provided for in Annex I) or as agent pursuant hereto (“Agent”),
and

 

ENCORE CREDIT CORP., as a seller (“Seller”), and

 

ECC CAPITAL CORPORATION, as a seller (“Seller”), and

 

BRAVO CREDIT CORPORATION, as a seller

(“Seller”, and together with ENCORE CREDIT CORP. and ECC CAPITAL CORPORATION,

the “Sellers”)

 

Dated February 18, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.

   Applicability    1

2.

   Definitions    1

3.

   Program; Initiation of Transactions    21

4.

   Repurchase    23

5.

   Price Differential.    24

6.

   Margin Maintenance    25

7.

   Income Payments    25

8.

   Security Interest    26

9.

   Payment and Transfer    27

10.

   Conditions Precedent    27

11.

   Program; Costs    30

12.

   Servicing    31

13.

   Representations and Warranties    32

14.

   Covenants    38

15.

   Events of Default    42

16.

   Remedies Upon Default    46

17.

   Reports    48

18.

   Repurchase Transactions    51

19.

   Single Agreement    52

20.

   Notices and Other Communications    52

21.

   Entire Agreement; Severability    53

22.

   Non assignability    53

23.

   Set-off    54

 

-i-



--------------------------------------------------------------------------------

24.

   Binding Effect; Governing Law; Jurisdiction    54

25.

   No Waivers, Etc.    55

26.

   Intent    55

27.

   Disclosure Relating to Certain Federal Protections    56

28.

   Power of Attorney    56

29.

   Buyer May Act Through Affiliates    56

30.

   Indemnification; Obligations    56

31.

   Counterparts    58

32.

   Confidentiality    58

33.

   Recording of Communications    58

34.

   Commitment Fee    58

35.

   Non-Utilization Fee    59

36.

   Periodic Due Diligence Review    59

37.

   Authorizations    59

38.

   Acknowledgement Of Anti-Predatory Lending Policies    60

39.

   Joint and Several    60

SCHEDULES

Schedule 1 - Representations and Warranties with Respect to Purchased Mortgage
Loans

Schedule 2 – Authorized Representatives

ANNEXES

Annex I – Buyer Acting as Agent

Annex II – Commitment Fee Schedule

Annex III – Non-Utilization Fee Formula

EXHIBITS

Exhibit A – Form of Transaction Request

 

-ii-



--------------------------------------------------------------------------------

Exhibit B – Form of Purchase Confirmation

 

Exhibit C – Form of Mortgage Loan Schedule

 

Exhibit D – Form of Officer’s Compliance Certificate

 

Exhibit E – Form of Opinion of Sellers’ counsel

 

Exhibit F – Underwriting Guidelines

 

Exhibit G – Officer’s Certificate of a Seller and Corporate Resolutions of a
Seller

 

Exhibit H – Sellers’ Tax Identification Number

 

Exhibit I – Existing Indebtedness

 

Exhibit J - Escrow Instruction Letter

 

Exhibit K – Custodial and Bank Fee Schedule

 

Exhibit L – Form of Servicer Notice

 

-iii-



--------------------------------------------------------------------------------

This is a MASTER REPURCHASE AGREEMENT, dated as of February 18, 2005, between
ENCORE CREDIT CORP., a California corporation (“Encore” and a “Seller”), ECC
Capital Corporation, a Maryland corporation (“ECC” and a “Seller”), Bravo Credit
Corporation, a California corporation (“Bravo” and a “Seller”, and together with
Encore and ECC, collectively, the “Sellers”) and CREDIT SUISSE FIRST BOSTON
MORTGAGE CAPITAL LLC (the “Buyer”).

 

1. Applicability

 

From time to time the parties hereto may enter into transactions in which the
respective Sellers agree to transfer to Buyer Mortgage Loans (as hereinafter
defined) against the transfer of funds by Buyer, with a simultaneous agreement
by Buyer to transfer to the respective Sellers such Mortgage Loans at a date
certain or on demand, against the transfer of funds by such Sellers. This
Agreement is a commitment by Buyer to engage in the Transactions as set forth
herein up to the Maximum Committed Purchase Price; provided, that the Buyer
shall have no commitment to enter into any Transaction requested which would
result in the aggregate Purchase Price of then outstanding Transactions to
exceed the Maximum Committed Purchase Price. Each such transaction shall be
referred to herein as a “Transaction” and, unless otherwise agreed in writing,
shall be governed by this Agreement, including any supplemental terms or
conditions contained in any annexes identified herein, as applicable hereunder.

 

2. Definitions

 

Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:

 

“Acceptable State” means any state acceptable pursuant to Sellers’ Underwriting
Guidelines.

 

“Accepted Servicing Practices” means, with respect to any Mortgage Loan, those
mortgage servicing practices of prudent mortgage lending institutions which
service mortgage loans of the same type as such Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located.

 

“Act of Insolvency” means, with respect to any Person or its Affiliates, (i)
such Person’s filing of a petition, commencing, or authorizing the commencement
of any case or proceeding, or the voluntary joining of any case or proceeding
under any bankruptcy, insolvency, reorganization, liquidation, dissolution or
similar law relating to the protection of creditors, or suffering any such
petition or proceeding to be commenced by another which is consented to, not
timely contested or results in entry of an order for relief; (ii) the seeking of
the appointment of a receiver, trustee, custodian or similar official for such
party or an Affiliate or any substantial part of the property of either; (iii)
the appointment of a receiver, conservator, or manager for such Person or an
Affiliate by any governmental agency or authority having the jurisdiction to do
so which is not dismissed or stayed within 30 days; (iv) the making or offering
by such Person or an Affiliate of a composition with its creditors or a general
assignment for the benefit of creditors; (v) the admission in writing by such
party or an Affiliate of such Person of its inability to pay its



--------------------------------------------------------------------------------

debts or discharge its obligations as they become due or mature; or (vi) that
any governmental authority or agency or any person, agency or entity acting or
purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the property of such party or of any of its Affiliates, or
shall have taken any action to displace the management of such Person or of any
of its Affiliates or to curtail its authority in the conduct of the business of
such Person or of any of its Affiliates.

 

“Adjusted Tangible Net Worth” means, for any Person, (a) Net Worth of such
Person plus Subordinated Debt (provided that Subordinated Debt shall not be
taken into account to the extent that it would cause Adjusted Tangible Net Worth
to be comprised of greater than 25% Subordinated Debt), minus (b) all intangible
assets, including capitalized servicing rights, goodwill, patents, tradenames,
trademarks, copyrights, franchises, any organizational expenses, deferred
expenses, prepaid expenses, prepaid assets, receivables from shareholders,
Affiliates or employees, any mortgage loan held for investment, any other asset
as shown as an intangible asset on the balance sheet of such Person on a
consolidated basis as determined at a particular date in accordance with GAAP
and prior to the REIT Event, thirty percent (30%) of the book value of residuals
from securitizations on the balance sheet of such Person.

 

“Affiliate” means, with respect to any Person, any “affiliate” of such Person,
as such term is defined in the Bankruptcy Code.

 

“Aged Loan” means a Mortgage Loan which has been subject to a Transaction
hereunder for a period of greater than 120 days but not greater than 180 days.

 

“Agent” means Credit Suisse First Boston Mortgage Capital LLC or any affiliate
or successor thereto.

 

“Agreement” means this Master Repurchase Agreement, as it may be amended,
supplemented or otherwise modified from time to time.

 

“Appraised Value” means the value set forth in an appraisal made in connection
with the origination of the related Mortgage Loan as the value of the Mortgaged
Property.

 

“Asset Tape” means a remittance report on a monthly basis or requested by Buyer
pursuant to Section 17d hereof containing servicing information, including,
without limitation, those fields reasonably requested by Buyer from time to
time, on a loan-by-loan basis and in the aggregate, with respect to the
Purchased Mortgage Loans serviced by Sellers or any Servicer for the month (or
any portion thereof) prior to the Reporting Date.

 

“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
sale of the Mortgage to Buyer.

 

“ATNW $400m Step-Up Date” means the date on and after which the Sellers, on a
consolidated basis, have an Adjusted Tangible Net Worth of at least
$400,000,000. The ATNW $400m Step-Up Date shall be evidenced by written
confirmation from the Buyer to the Sellers that the Buyer is reasonably
satisfied that the Sellers, on a consolidated basis, have evidenced an Adjusted
Tangible Net Worth of at least $400,000,000 as reflected in Sellers’
consolidated monthly unaudited financial statements as prepared in accordance
with GAAP.

 

-2-



--------------------------------------------------------------------------------

“B Credit Mortgage Loan” means a Mortgage Loan designated with a credit quality
of “B” by the Sellers in accordance with the Underwriting Guidelines.

 

“Bailee Letter” has the meaning assigned to such term in the Custodial
Agreement.

 

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.

 

“Bid” has the meaning set forth in Section 4(c) hereof.

 

“Bid Fee” has the meaning set forth in Section 4(c) hereof.

 

“BPO” means an opinion of the fair market value of a Mortgaged Property given by
a licensed real estate agent or broker which generally includes three comparable
sales and three comparable listings.

 

“Bravo Credit” means Bravo Credit Corporation, its permitted successors and
assigns.

 

“Business Day” means any day other than (A) a Saturday or Sunday and (B) a
public or bank holiday in New York City.

 

“Buyer” means Credit Suisse First Boston Mortgage Capital LLC, and any successor
or assign hereunder.

 

“Buydown Amount” has the meaning set forth in Section 5 hereof.

 

“Buyer’s Margin Amount” means with respect to any Transaction as of any date of
determination, an amount equal to the product of (A) Buyer’s Margin Percentage
and (B) the Purchase Price for such Transaction.

 

“Buyer’s Margin Percentage” means, with respect to any Transaction as of any
date, a percentage equal to the percentage obtained by dividing the (A) Market
Value of the Purchased Mortgage Loans on the Purchase Date for such Transaction
by (B) the Purchase Price on the Purchase Date for such Transaction; provided,
that, with respect to any Mortgage Loan which was not an Exception Mortgage Loan
on the related Purchase Date and which, as of the date of determination, is an
Exception Mortgage Loan, Buyer’s Margin Percentage as of such date of
determination shall be equal to the percentage obtained by dividing (A) the
Market Value of such Mortgage Loan on the related Purchase Date by (B) the
amount the Purchase Price would have been on the Purchase Date if such Mortgage
Loan had been categorized as the type of Mortgage Loan (e.g., Exception Mortgage
Loan, etc.) that it is categorized on the date of determination.

 

-3-



--------------------------------------------------------------------------------

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Cash Equivalents” means (a) securities with maturities of 90 days or less from
the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of Buyer or of any commercial bank
having capital and surplus in excess of $500,000,000, (c) repurchase obligations
of Buyer or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than seven days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least A-1 or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and in
either case maturing within 90 days after the day of acquisition, (e) securities
with maturities of 90 days or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s, (f)
securities with maturities of 90 days or less from the date of acquisition
backed by standby letters of credit issued by Buyer or any commercial bank
satisfying the requirements of clause (b) of this definition or (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.

 

“Change in Control” shall mean:

 

Prior to the REIT Event:

 

(A) any transaction or event as a result of which Steve Holder and Shabi Asghar
cease together to own, directly or indirectly at least 51% of the stock of each
Seller;

 

(B) the sale, transfer, or other disposition of all or substantially all of a
Seller’s assets (excluding any such action taken in connection with any
securitization transaction); or

 

(C) the consummation of a merger or consolidation of a Seller with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity’s stock outstanding
immediately after such merger, consolidation or such other reorganization is
owned by persons who were not stockholders of such Seller immediately prior to
such merger, consolidation or other reorganization;

 

-4-



--------------------------------------------------------------------------------

On and after the REIT Event:

 

(A) any transaction or event as a result of which the Seller that becomes a REIT
ceases to own, directly or indirectly 100% of the stock of any other Seller;

 

(B) the sale, transfer, or other disposition of all or substantially all of a
Seller’s assets (excluding any such action taken in connection with any
securitization transaction); or

 

(C) the consummation of a merger or consolidation of a Seller with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity’s stock outstanding
immediately after such merger, consolidation or such other reorganization is
owned by persons who were not stockholders of such Seller immediately prior to
such merger, consolidation or other reorganization;

 

provided, that in no event shall the REIT Event be deemed a Change in Control.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collection Account” means one or more accounts established by the Servicer for
the benefit of Buyer, into which all collections and proceeds on or in respect
of the Mortgage Loans shall be deposited by Servicer.

 

“Commitment Fee” has the meaning set forth in Annex II hereof.

 

“Committed Mortgage Loan” means a Mortgage Loan which is the subject of a
Take-out Commitment with a Take-out Investor.

 

“Credit Limit” means, with respect to each HELOC, the maximum amount permitted
under the terms of the related Credit Line Agreement.

 

“Credit Line Agreement” means, with respect to each HELOC, the related home
equity line of credit agreement, account agreement and promissory note (if any)
executed by the related Mortgagor and any amendment or modification thereof.

 

“Custodial Agreement” means the custodial agreement dated as of the date hereof,
among Sellers, Buyer and Custodian as the same may be amended from time to time.

 

“Custodial Mortgage Loan Schedule” has the meaning assigned to such term in the
Custodial Agreement.

 

“Custodian” means Deutsche Bank National Trust Company or such other party
specified by Buyer and agreed to by each Seller, which approval shall not be
unreasonably withheld.

 

“Default” means an Event of Default or an event that with notice or lapse of
time or both would become an Event of Default.

 

-5-



--------------------------------------------------------------------------------

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“Draw” means, with respect to each HELOC, an additional borrowing by the
Mortgagor in accordance with the related Credit Line Agreement.

 

“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.

 

“ECC” means ECC Capital Corporation, its permitted successors and assigns.

 

“Effective Date” means the date upon which the conditions precedent set forth in
Section 10 shall have been satisfied.

 

“Electronic Tracking Agreement” means an Electronic Tracking Agreement among
Buyer, Sellers, MERS and MERSCORP, Inc., to the extent applicable as the same
may be amended from time to time.

 

“Encore” means Encore Credit Corp., its permitted successors and assigns.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which any Seller is a member and (ii) solely for purposes of potential liability
under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code and the
lien created under Section 302(f) of ERISA and Section 412(n) of the Code,
described in Section 414(m) or (o) of the Code of which any Seller is a member.

 

“Escrow Instruction Letter” means the Escrow Instruction Letter from the
applicable Seller to the Settlement Agent, in the form of Exhibit K hereto, as
the same may be modified, supplemented and in effect from time to time.

 

“Escrow Payments” means, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

 

“Event of Default” has the meaning specified in Section 15 hereof.

 

“Event of Termination” means with respect to Sellers (i) with respect to any
Plan, a reportable event, as defined in Section 4043 of ERISA, as to which the
PBGC has not by regulation waived the requirement of Section 4043(a) of ERISA
that it be notified with 30 days of the occurrence of such event, or (ii) the
withdrawal of any Seller or any ERISA Affiliate thereof from a Plan during a
plan year in which it is a substantial employer, as defined in Section
4001(a)(2) of ERISA, or (iii) the failure by any Seller or any ERISA Affiliate
thereof to meet the

 

-6-



--------------------------------------------------------------------------------

minimum funding standard of Section 412 of the Code or Section 302 of ERISA with
respect to any Plan, including, without limitation, the failure to make on or
before its due date a required installment under Section 412(m) of the Code or
Section 302(e) of ERISA, or (iv) the distribution under Section 4041 of ERISA of
a notice of intent to terminate any Plan or any action taken by a Seller or any
ERISA Affiliate thereof to terminate any plan, or (v) the adoption of an
amendment to any Plan that, pursuant to Section 401(a)(29) of the Code or
Section 307 of ERISA, would result in the loss of tax-exempt status of the trust
of which such Plan is a part if any Seller or any ERISA Affiliate thereof fails
to timely provide security to the Plan in accordance with the provisions of said
sections, or (vi) the institution by the PBGC of proceedings under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Plan, or (vii) the receipt by any Seller or any ERISA Affiliate thereof of a
notice from a Multiemployer Plan that action of the type described in the
previous clause (vi) has been taken by the PBGC with respect to such
Multiemployer Plan, or (viii) any event or circumstance exists which may
reasonably be expected to constitute grounds for any Seller or any ERISA
Affiliate thereof to incur liability under Title IV of ERISA or under Sections
412(c)(11) or 412(n) of the Code with respect to any Plan.

 

“Exception Mortgage Loan” means any Mortgage Loan which is otherwise ineligible
for purchase hereunder, or which otherwise becomes ineligible for purchase
hereunder and which is approved by Buyer in its sole discretion; provided,
however, that Sellers shall pay to Buyer a fee of $25 with respect to any such
approval of an Exception Mortgage Loan other than a Wet-Ink Mortgage Loan and
$10 with respect to any such approval of an Exception Mortgage Loan which is a
Wet-Ink Mortgage Loan; and provided, that upon 30 days’ notice to the Sellers,
Buyer may change such Exception Mortgage Loan approval fee. Buyer’s approval of
a Mortgage Loan as an Exception Mortgage Loan shall expire on the earlier of (a)
the date set forth by the Buyer in the written notice that such Mortgage Loan is
approved as an Exception Mortgage Loan (an “Exception Notice”) or (b) the
occurrence of any additional event, other than that set forth in the Exception
Notice, which would cause the Mortgage Loan to become ineligible for purchase
hereunder. The Pricing Rate, Market Value, Purchase Price and Buyer’s Margin
Percentage with respect to Exception Mortgage Loans shall be set in the good
faith discretion of Buyer. Buyer may at any time, and in its good faith
discretion, no longer consider a Mortgage Loan an Exception Mortgage Loan, in
which case such Mortgage Loan shall have a Market Value of zero.

 

“Existing Indebtedness” has the meaning specified in Section 13(a)(23) hereof.

 

“Expenses” means all present and future documented expenses incurred by or on
behalf of the Buyer in good faith in connection with this Agreement or any of
the other Program Agreement and any amendment, supplement or other modification
or waiver related hereto or thereto, whether incurred heretofore or hereafter,
which expenses shall include the reasonable cost of title, lien, judgment and
other record searches; reasonable attorneys’ fees; and costs of preparing and
recording any UCC financing statements or other filings necessary to perfect the
security interest created hereby.

 

“Fannie Mae” means Fannie Mae, the government sponsored enterprise formerly
known as the Federal National Mortgage Association.

 

-7-



--------------------------------------------------------------------------------

“FICO” means Fair Isaac & Co., or any successor thereto.

 

“Fidelity Insurance” shall mean insurance coverage with respect to employee
errors, omissions, dishonesty, forgery, theft, disappearance and destruction,
robbery and safe burglary, property (other than money and securities) and
computer fraud in an aggregate amount acceptable to each Seller’s regulators.

 

“Foreclosed Loan” means a Mortgage Loan, the property securing which has been
foreclosed upon by a Seller.

 

“Freddie Mac” means the Federal Home Loan Mortgage Corporation or any successor
thereto.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America and applied on a consistent basis.

 

“GNMA” means the Government National Mortgage Association and any successor
thereto.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over any Seller or Buyer, as
applicable.

 

“Gross Margin” means, with respect to each adjustable rate Mortgage Loan, the
fixed percentage amount set forth in the related Mortgage Note.

 

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business, or (ii) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a Mortgaged
Property, to the extent required by Buyer. The amount of any Guarantee of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith. The terms
“Guarantee” and “Guaranteed” used as verbs shall have correlative meanings.

 

“HELOC” means a home equity revolving line of credit secured by a mortgage, deed
of trust or other instrument creating a second lien on the related Mortgaged
Property, which lien secures the related line of credit and (i) that is
underwritten in accordance with each Seller’s Underwriting Guidelines and (ii)
that either (a) will be sold or securitized by any Seller or (b) is subject to a
Take-Out Commitment.

 

“High Cost Mortgage Loan” means a Mortgage Loan classified as (a) a “high cost”
loan under the Home Ownership and Equity Protection Act of 1994 or (b) a “high
cost,”

 

-8-



--------------------------------------------------------------------------------

“threshold,” “covered,” or “predatory” loan under any other applicable state,
federal or local law, the subject of which is predatory or abusive lending
practices (or a similarly classified loan using different terminology under a
law, regulation or ordinance imposing heightened regulatory scrutiny or
additional legal liability for residential mortgage loans having high interest
rates, points and/or fees).

 

“Income” means with respect to any Purchased Mortgage Loan at any time until
repurchased by a Seller, any principal received thereon or in respect thereof
and all interest, dividends or other distributions thereon.

 

“Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business, so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective Indebtedness so secured
has been assumed by such Person; (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for the account of such
Person; (e) Capital Lease Obligations of such Person; (f) obligations of such
Person under repurchase agreements, sale/buy-back agreements or like
arrangements; (g) Indebtedness of others Guaranteed by such Person; (h) all
obligations of such Person incurred in connection with the acquisition or
carrying of fixed assets by such Person; and (i) Indebtedness of general
partnerships of which such Person is a general partner.

 

“Index” means, with respect to any adjustable rate Mortgage Loan, the index
identified on the Mortgage Loan Schedule and set forth in the related Mortgage
Note for the purpose of calculating the applicable Mortgage Interest Rate.

 

“Interest Only Adjustment Date” means, with respect to each Interest Only Loan,
the date, specified in the related Mortgage Note on which the Monthly Payment
will be adjusted to include principal as well as interest.

 

“Interest Only Loan” shall mean a Mortgage Loan which requires only payments of
interest for a period of time specified in the related Mortgage Note.

 

“Interest Rate Adjustment Date” means the date on which an adjustment to the
Mortgage Interest Rate with respect to each Mortgage Loan becomes effective.

 

“Interest Rate Protection Agreement” means, with respect to any or all of the
Purchased Mortgage Loans, any short sale of a US Treasury Security, or futures
contract, or mortgage related security, or Eurodollar futures contract, or
options related contract, or interest rate swap, cap or collar agreement or
Take-out Commitment, or similar arrangement providing for protection against
fluctuations in interest rates or the exchange of nominal interest

 

-9-



--------------------------------------------------------------------------------

obligations, either generally or under specific contingencies, entered into by
any Seller and an Affiliate of Buyer or such other party acceptable to Buyer in
its sole discretion, which agreement is acceptable to Buyer in its sole
discretion.

 

“LIBOR” means for each day, the rate of interest (calculated on a per annum
basis) equal to the overnight British Bankers Association Rate as reported on
the display designated as “BBAM” “Page DG8 4a” on Bloomberg (or such other
display as may replace “BBAM” “Page DG8 4a” on Bloomberg) on such date of
determination, and if such rate shall not be so quoted, the rate per annum at
which Buyer is offered Dollar deposits at or about 11:00 a.m., (New York City
time), on such day, by prime banks in the interbank eurodollar market where the
eurodollar and foreign currency exchange operations in respect of its loans are
then being conducted for delivery on such day for an overnight period, and in an
amount comparable to the amount of the Purchase Price of Transactions to be
outstanding on such day.

 

“Lien” means any mortgage, deed of trust, lien, pledge, charge, security
interest or similar encumbrance.

 

“Loan to Value Ratio” or “LTV” means with respect to any Mortgage Loan, the
ratio of the original outstanding principal amount of the Mortgage Loan, with
respect to a Mortgage Loan other than a HELOC, or the original Credit Limit,
with respect to a HELOC, and, with respect to any Second Lien Mortgage Loan, the
outstanding principal amount of any related first lien as of the date of
origination of such mortgage loan, to the lesser of (a) the Appraised Value of
the related Mortgaged Property at origination or (b) if the Mortgaged Property
was purchased within 12 months of the origination of such Mortgage Loan, the
purchase price of the related Mortgaged Property.

 

“Margin Call” has the meaning specified in Section 6(a) hereof.

 

“Margin Deadline” has the meaning specified in Section 6(b) hereof.

 

“Margin Deficit” has the meaning specified in Section 6(a) hereof.

 

“Market Value” means, with respect to any Purchased Mortgage Loan as of any date
of determination, the whole-loan servicing released fair market value of such
Purchased Mortgage Loan on such date as determined by Buyer (or an Affiliate
thereof) in its good faith discretion. Without limiting the generality of the
foregoing, each Seller acknowledges that (a) in the event that a Purchased
Mortgage Loan is not subject to a Take-out Commitment, Buyer may deem the Market
Value for such Mortgage Loan to be no greater than par and (b) the Market Value
of a Purchased Mortgage Loan may be reduced (including to zero) by Buyer if:

 

(i) a breach of a representation, warranty or covenant made by a Seller in this
Agreement with respect to such Purchased Mortgage Loan has occurred and is
continuing and such breach would be reasonably likely to adversely affect the
value of such Purchased Mortgage Loan;

 

(ii) such Purchased Mortgage Loan (other than a Repurchased Mortgage Loan) is a
Non-Performing Mortgage Loan;

 

-10-



--------------------------------------------------------------------------------

(iii) such Purchased Mortgage Loan has been released from the possession of the
Custodian under the Custodial Agreement (other than to a Take-out Investor
pursuant to a Bailee Letter) for a period in excess of ten (10) calendar days;

 

(iv) such Purchased Mortgage Loan has been released from the possession of the
Custodian under the Custodial Agreement to a Take-out Investor pursuant to a
Bailee Letter for a period in excess of forty-five (45) calendar days;

 

(v) such Purchased Mortgage Loan has been subject to a Transaction hereunder for
a period of greater than (a) 120 days for all Mortgage Loans other than Aged
Loans or Repurchased Mortgage Loans and (b) 180 days with respect to each Aged
Loan or Repurchased Mortgage Loan;

 

(vi) such Purchased Mortgage Loan is a Wet-Ink Mortgage Loan for which the
Mortgage File has not been delivered to the Custodian on or prior to the eighth
Business Day after the related Purchase Date;

 

(vii) such Purchased Mortgage Loan is no longer acceptable for purchase by Buyer
(or an Affiliate thereof) under any of the flow purchase or conduit programs for
which a Seller then has been approved due to a Requirement of Law relating to
consumer credit laws or otherwise;

 

(viii) when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the aggregate Purchase Price of all Repurchased
Mortgage Loans that are Purchased Mortgage Loans exceeds $3 million;

 

(ix) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Aged Loans (other
than Repurchased Mortgage Loans) that are Purchased Mortgage Loans exceeds $ 10
million;

 

(x) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Second Lien
Mortgage Loans (including HELOCs) that are Purchased Mortgage Loans exceeds $
37.5 million;

 

(xi) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all HELOCs that are
Purchased Mortgage Loans exceeds $ 20 million;

 

(xii) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Purchased Mortgage
Loans for which the credit quality is below that of a B Credit Mortgage Loan
exceeds 5% of the Maximum Aggregate Purchase Price;

 

-11-



--------------------------------------------------------------------------------

(xiii) when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the aggregate Purchase Price of all Purchased
Mortgage Loans for which the origination date with respect to such Mortgage Loan
is greater than thirty (30) days prior to the related Purchase Date but not
greater than sixty (60) days prior to the related Purchase Date exceeds
$50,000,000;

 

(xiv) during the first five (5) Business Days and the last five (5) Business
Days of each calendar month, when the Purchase Price for such Purchased Mortgage
Loan is added to other Purchased Mortgage Loans, the aggregate Purchase Price of
all Wet-Ink Mortgage Loans that are Purchased Mortgage Loans exceeds 40% of the
Maximum Aggregate Purchase Price;

 

(xv) other than during the first five (5) Business Days and the last five (5)
Business Days of each calendar month, when the Purchase Price for such Purchased
Mortgage Loan is added to other Purchased Mortgage Loans, the aggregate Purchase
Price of all Wet-Ink Mortgage Loans that are Purchased Mortgage Loans exceeds
30% of the Maximum Aggregate Purchase Price.

 

(xvi) such Purchased Mortgage Loan is a Repurchased Mortgage Loan for which the
Mortgaged Property has been foreclosed upon or has been converted to REO
Property.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties (taken as a whole),
condition (financial or otherwise) or prospects of any Seller, or any of its
Affiliates that is a party to any Program Agreement taken as a whole; (b) a
material impairment of the ability of a Seller, or any Affiliate that is a party
to any Program Agreement to perform under any Program Agreement to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability of any Program Agreement against a Seller, or any
Affiliate that is a party to any Program Agreement.

 

“Maximum Aggregate Purchase Price” means THREE HUNDRED MILLION DOLLARS
($300,000,000).

 

“Maximum Committed Purchase Price” shall mean (a) initially and until the ATNW
$400m Step-Up Date ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000) and (b) on
and after the ATNW $400m Step-Up Date, THREE HUNDRED MILLION DOLLARS
($300,000,000). All funds made available by Buyer to the Sellers under this
Agreement will first be attributed to the Maximum Committed Purchase Price. For
purposes of this Agreement, Mortgage Loans will be allocated first to the
Maximum Committed Purchase Price based on the date on which such Mortgage Loan
becomes subject to this Agreement, commencing from the earliest date to the most
recent date. To the extent that there is availability under the Maximum
Aggregate Purchase Price, but any Mortgage Loans proposed by the Sellers for
purchase by Buyer would otherwise exceed the Maximum Committed Purchase Price,
then to the extent that such Maximum Committed Purchase Price would be exceeded,
such Mortgage Loans may be purchased by the Buyer on an uncommitted basis, in
Buyer’s sole discretion.

 

-12-



--------------------------------------------------------------------------------

“MERS” means Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.

 

“MERS System” means the system of recording transfers of mortgages
electronically maintained by MERS.

 

“Monthly Payment” means the scheduled monthly payment of principal and/or
interest on a Mortgage Loan.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successors thereto.

 

“Mortgage” means each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a lien on real
property and other property and rights incidental thereto.

 

“Mortgage File” means, with respect to a Mortgage Loan, the documents and
instruments relating to such Mortgage Loan and set forth in Exhibit F to the
Custodial Agreement.

 

“Mortgage Interest Rate” means the rate of interest borne on a Mortgage Loan
from time to time in accordance with the terms of the related Mortgage Note.

 

“Mortgage Interest Rate Cap” means, with respect to an adjustable rate Mortgage
Loan, the limit on each Mortgage Interest Rate adjustment as set forth in the
related Mortgage Note.

 

“Mortgage Loan” means any Sub-Prime Mortgage Loan, Repurchased Mortgage Loan,
Exception Mortgage Loan, Second Lien Mortgage Loan or HELOC, which is a fixed or
floating-rate, one-to-four-family residential mortgage or home equity loan
evidenced by a promissory note and secured by a Mortgage, which satisfies the
requirements set forth in the Underwriting Guidelines and Section 13(b) hereof;
provided, however, that, except as expressly approved in writing by Buyer,
Mortgage Loans shall not include any “high-LTV” loans (i.e., a mortgage loan
having a loan-to-value ratio in excess of 100% or in excess of such lower
percentage set forth in the Underwriting Guidelines or with respect to Second
Lien Mortgage Loans, a combined loan-to value ratio, in excess of the lower of
(i) the percentage specified in the Underwriting Guidelines or (ii) 100%) or any
High Cost Mortgage Loans and; provided, further, that the origination date with
respect to such Mortgage Loan is no earlier than sixty (60) days prior to the
related Purchase Date.

 

“Mortgage Loan Documents” means the documents in the related Mortgage File to be
delivered to the Custodian.

 

“Mortgage Loan Schedule” means with respect to any Transaction as of any date, a
mortgage loan schedule in the form of either (a) Exhibit C attached hereto or
(b) a computer tape or other electronic medium generated by the Sellers, and
delivered to Buyer and Custodian, which provides information (including, without
limitation, the information set forth on Exhibit C attached hereto) relating to
the Purchased Mortgage Loans in a format acceptable to Buyer.

 

-13-



--------------------------------------------------------------------------------

“Mortgage Note” means the promissory note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage.

 

“Mortgaged Property” means the real property securing repayment of the debt
evidenced by a Mortgage Note.

 

“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.

 

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been or are required to be made by any
Seller or any ERISA Affiliate and that is covered by Title IV of ERISA.

 

“Net Income” means, for any period and any Person, the net income of such Person
for such period as determined in accordance with GAAP.

 

“Net Worth” means, with respect to any Person, an amount equal to, on a
consolidated basis, such Person’s stockholder equity (determined in accordance
with GAAP).

 

“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.

 

“Non-Performing Mortgage Loan” means (i) any Mortgage Loan for which any payment
of principal or interest is more than fifty-nine (59) days past due, (ii) any
Mortgage Loan with respect to which the related mortgagor is in bankruptcy or
(iii) any Mortgage Loan with respect to which the related mortgaged property is
in foreclosure.

 

“Non-Utilization Fee” has the meaning set forth in Annex III hereof.

 

“Notice Date” has the meaning given to it in Section 3(b) hereof.

 

“Obligations” means (a) all of Sellers’ indebtedness, obligations to pay the
Repurchase Price on the Repurchase Date, the Price Differential on each Price
Differential Payment Date, and other obligations and liabilities, to Buyer, its
Affiliates or Custodian arising under, or in connection with, the Program
Agreements, whether now existing or hereafter arising; (b) any and all sums paid
by Buyer or on behalf of Buyer in order to preserve any Purchased Mortgage Loan
or its interest therein; (c) in the event of any proceeding for the collection
or enforcement of any of Sellers’ indebtedness, obligations or liabilities
referred to in clause (a), the reasonable expenses of retaking, holding,
collecting, preparing for sale, selling or otherwise disposing of or realizing
on any Purchased Mortgage Loan, or of any exercise by Buyer of its rights under
the Program Agreements, including, without limitation, reasonable attorneys’
fees and disbursements and court costs; and (d) all of Sellers’ indemnity
obligations to Buyer or Custodian or both pursuant to the Program Agreements.

 

“OFAC” has the meaning set forth in Section 13(a)(27) hereof.

 

“PBCG” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

-14-



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a business or
statutory trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

 

“Plan” means an employee benefit or other plan established or maintained by any
Seller or any ERISA Affiliate and covered by Title IV of ERISA, other than a
Multiemployer Plan.

 

“Post Default Rate” means an annual rate of interest equal to the greater of (a)
the Pricing Rate plus 3% or (b) the Mortgage Interest Rate.

 

“Price Differential” means with respect to any Transaction as of any date of
determination, an amount equal to the product of (A) the Pricing Rate for such
Transaction and (B) the Purchase Price for such Transaction, calculated daily on
the basis of a 360-day year for the actual number of days during the period
commencing on (and including) the Purchase Date for such Transaction and ending
on (but excluding) the Repurchase Date.

 

“Price Differential Payment Date” means, with respect to a Purchased Mortgage
Loan, the 5th day of the month following the related Purchase Date and each
succeeding 5th day of the month thereafter; provided, that, with respect to such
Purchased Mortgage Loan, the final Price Differential Payment Date shall be the
related Repurchase Date; and provided, further, that if any such day is not a
Business Day, the Price Differential Payment Date shall be the next succeeding
Business Day.

 

“Pricing Rate” means LIBOR plus:

 

(a) initially and until the ATNW $400m Step-Up Date:

 

(i) 1.125% with respect to Transactions the subject of which are Sub-Prime
Mortgage Loans, Second Lien Mortgage Loans, HELOCs or Wet-Ink Mortgage Loans or
(other than, in all cases, Aged Loans or Repurchased Mortgage Loans);

 

(ii) 1.25% with respect to Transactions the subject of which are Aged Loans
(other than, in all cases, Repurchased Mortgage Loans

 

(iii) 2.00% with respect to Transactions the subject of which are Repurchased
Mortgage Loans;

 

(iv) the rate determined in the sole discretion of Buyer with respect to
Transactions the subject of which are Exception Mortgage Loans and any other
Transactions so identified by the Buyer in agreeing to enter into a Transaction
with respect to such Exception Mortgage Loan.

 

(b) On and after the ATNW $400m Step-Up Date:

 

(i) 0.875% with respect to Transactions the subject of which are Sub-Prime
Mortgage Loans, Second Lien Mortgage Loans, HELOCs or Wet-Ink Mortgage Loans or
(other than, in all cases, Aged Loans or Repurchased Mortgage Loans);

 

-15-



--------------------------------------------------------------------------------

(ii) 1.00% with respect to Transactions the subject of which are Aged Loans
(other than, in all cases, Repurchased Mortgage Loans

 

(iii) 1.75% with respect to Transactions the subject of which are Repurchased
Mortgage Loans;

 

(iv) the rate determined in the sole discretion of Buyer with respect to
Transactions the subject of which are Exception Mortgage Loans and any other
Transactions so identified by the Buyer in agreeing to enter into a Transaction
with respect to such Exception Mortgage Loan.

 

The Pricing Rate shall change in accordance with LIBOR, as provided in Section
5(a); provided that, in the event that a Seller shall sell to Buyer or an
affiliate of Buyer pursuant to one of its flow purchase or conduit programs (but
not including this Agreement) Mortgage Loans in an aggregate principal balance
of at least the Pricing Rate Reduction Threshold in any calendar quarter,
beginning with the calendar quarter which shall end on March 31, 2005, the
Pricing Rate shall be reduced for such calendar quarter by 0.15% per annum
multiplied by the average aggregate outstanding Purchase Price of all Purchased
Mortgage Loans subject to Transactions for such quarter divided by twelve and
multiplied by three, which reduction shall be applied to the weighted average
Pricing Rate and shall be reflected in the Price Differential due on the next
succeeding Price Differential Payment Date.

 

“Pricing Rate Reduction Threshold” means THREE HUNDRED MILLION DOLLARS
($300,000,000).

 

“Principal” has the meaning given to it in Annex I.

 

“Program Agreements” means, collectively, the Servicing Agreement, if any, the
Servicer Notice, if any, the Custodial Agreement, this Agreement, the Electronic
Tracking Agreement, if entered into, and, with respect to each Exception
Mortgage Loan, a Purchase Confirmation.

 

“Prohibited Person” has the meaning set forth in Section 13(a)(27) hereof.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

“Purchase Confirmation” means a confirmation of a Transaction, in the form
attached as Exhibit B hereto.

 

“Purchase Date” means the date on which Purchased Mortgage Loans are to be
transferred by the Sellers to Buyer.

 

“Purchase Price” means the price at which each Purchased Mortgage Loan is
transferred by Sellers to Buyer, which shall equal:

 

(i) on the Purchase Date, in the case of Purchased Mortgage Loans which are
Sub-Prime Mortgage Loans, Second Lien Mortgage Loans, HELOCs and Aged Loans
(other than, in all cases, Mortgage Loans that are Repurchased Mortgage Loans)
the lesser of either:

 

-16-



--------------------------------------------------------------------------------

(A) the product of (1) the Market Value of such Purchased Mortgage Loan
multiplied by (2) the applicable Purchase Price Percentage for such Mortgage
Loan or

 

(B) the outstanding principal amount thereof as set forth on the related
Mortgage Loan Schedule;

 

(ii) on the Purchase Date, in the case of Purchased Mortgage Loans which are
Repurchased Mortgage Loans, the lesser of (1) the product of (A)(x) for the
first 90 days in which the Purchased Mortgage Loan is subject to a Transaction,
85% and (y) thereafter, 85% minus an additional 10% for each 30-day period
following the 90th day in which the Purchased Mortgage Loan is subject to a
Transaction multiplied by (B) the outstanding principal balance thereof as set
forth in the related Mortgage Loan Schedule or (2) 70% of the value reflected in
the most recent BPO; and

 

(iv) on any day after the Purchase Date, except where Buyer and the Sellers
agree otherwise, the amount determined under the immediately preceding clauses
(i) or (ii) decreased by the amount of any cash transferred by the Sellers to
Buyer pursuant to Section 4(c) hereof or applied to reduce the Sellers’
obligations under clause (ii) of Section 4(b) hereof or under Section 6 hereof.

 

“Purchase Price Percentage” means, with respect to each Mortgage Loan, the
following percentage, as applicable:

 

(a) 98% with respect to Purchased Mortgage Loans that are Sub-Prime Mortgage
Loans, Second Lien Mortgage Loans and HELOCs;

 

(b) 90% with respect to Aged Loans; and

 

(k) with respect to Transactions the subject of which are Exception Mortgage
Loans, a percentage to be determined by Buyer in its sole discretion.

 

“Purchased Mortgage Loans” means the collective reference to Mortgage Loans
together with the Repurchase Assets related to such Mortgage Loans transferred
by a Seller to Buyer in a Transaction hereunder, listed on the related Mortgage
Loan Schedule attached to the related Transaction Request, which such Mortgage
Loans the Custodian has been instructed to hold pursuant to the Custodial
Agreement.

 

“Qualified Insurer” means a mortgage guaranty insurance company duly authorized
and licensed where required by law to transact mortgage guaranty insurance
business and approved as an insurer by Fannie Mae or Freddie Mac.

 

“Qualified Originator” means an originator of Mortgage Loans which is acceptable
under the Underwriting Guidelines.

 

-17-



--------------------------------------------------------------------------------

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Sellers or any other person or entity with respect to a Purchased
Mortgage Loan. Records shall include the Mortgage Notes, any Mortgages, the
Mortgage Files, the credit files related to the Purchased Mortgage Loan and any
other instruments necessary to document or service a Mortgage Loan.

 

“REIT” means a real estate investment trust within the meaning of Sections 856
through 860 of the Code.

 

“REIT Event” means the formation transactions, including without limitation, the
merger of a wholly-owned subsidiary of ECC with and into Encore, and the initial
public offering of common stock, par value $.001 per share, of ECC, in each case
as further described in the registration statement on Form S-11 filed on August
13, 2004 (such registration statement, as amended as of the date hereof,
together with the documents incorporated by reference therein, the “Registration
Statement”) by ECC with the SEC under the Securities Act of 1933, as amended,
relating to the registration of shares of common stock, as set forth in the
prospectus contained in the Registration Statement.

 

“REO Property” means real property acquired by Sellers, including a Mortgaged
Property acquired through foreclosure of a Mortgage Loan or by deed in lieu of
such foreclosure.

 

“Reporting Date” means the 5th day of each month or, if such day is not a
Business Day, the next succeeding Business Day.

 

“Repurchase Assets” has the meaning assigned thereto in Section 8 hereof.

 

“Repurchase Date” means the earlier of (i) the Termination Date, (ii) the date
set forth in the applicable Purchase Confirmation, (iii) the date determined by
application of Section 16 hereof or (iv) the date identified to Buyer by Sellers
as the date that the related Mortgage Loan is to be sold pursuant to a Take-out
Commitment.

 

“Repurchase Price” means the price at which Purchased Mortgage Loans are to be
transferred from Buyer to Sellers upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price and the accrued but unpaid Price Differential as
of the date of such determination.

 

“Repurchased Mortgage Loan” means a Mortgage Loan (a) which is repurchased by
the Seller from DLJ Mortgage Capital, Inc. or an affiliate as a result of (i) a
breach of representations and warranties under the agreed upon terms in which
the claimed breach is not a result of fraud or material misrepresentation of
fact by any party to the Mortgage Loan or consumer credit law violation, or (ii)
an early payment default repurchase obligation, (b) where the claimed breach or
early payment default is expressly identified to Buyer in writing, (c) which is
subject to a Transaction hereunder for no more than 180 days and (d) which has
not been foreclosed upon or converted to REO Property. Notwithstanding the
foregoing, in no event will a Mortgage Loan be deemed a “Repurchased Mortgage
Loan” if there is a breach of representation and warranty in respect of such
Repurchased Mortgage Loan other than the breach identified in writing to the
Buyer pursuant to subclause (b) of this definition.

 

-18-



--------------------------------------------------------------------------------

“Request for Certification” means a notice sent to the Custodian reflecting the
sale of one or more Purchased Mortgage Loans to Buyer hereunder.

 

“Requirement of Law” means, with respect to any Person, any law, treaty, rule or
regulation or determination of an arbitrator, a court or other governmental
authority, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

 

“Responsible Officer” means, as to any Person, the chief executive officer or,
with respect to financial matters, the chief financial officer of such Person.

 

“S&P” means Standard & Poor’s Ratings Services, or any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any successor thereto.

 

“Second Lien Mortgage Loan” shall mean a Mortgage Loan secured by a second lien
on the related Mortgaged Property.

 

“Seller” means, as applicable, any of Encore, ECC and Bravo Credit or its
permitted successors and assigns.

 

“Servicer” means, as of the Effective Date, Option One Mortgage Corporation and
HomEq Mortgage Servicing Corp., or any servicer approved by Buyer in its
exercise of good faith discretion, which may be a Seller.

 

“Servicer Notice” means the notice acknowledged by the Servicer substantially in
the form of Exhibit M hereto.

 

“Servicing Agreement” means any servicing agreement entered into among Sellers,
Buyer and a Servicer as the same may be amended from time to time.

 

“Settlement Agent” means, with respect to any Transaction the subject of which
is a Wet-Ink Mortgage Loan, the entity approved by Buyer, in its sole good-faith
discretion, which may be a title company, escrow company or attorney in
accordance with local law and practice in the jurisdiction where the related
Wet-Ink Mortgage Loan is being originated. A Settlement Agent is deemed approved
unless Buyer notifies Sellers otherwise at any time electronically or in
writing.

 

“SIPA” means the Securities Investor Protection Act of 1970, as amended from
time to time.

 

“Subordinated Debt” means, Indebtedness of any Seller which is (i) unsecured,
(ii) no part of the principal of such Indebtedness is required to be paid
(whether by way of mandatory sinking fund, mandatory redemption, mandatory
prepayment or otherwise) prior to the date which is one year following the
Termination Date and (iii) the payment of the principal of and interest on such
Indebtedness and other obligations of such Seller in respect of such
Indebtedness are subordinated to the prior payment in full of the principal of
and interest (including post-petition obligations) on the Transactions and all
other obligations and liabilities of such Seller to Buyer hereunder on terms and
conditions approved in writing by Buyer and all other terms and conditions of
which are satisfactory in form and substance to Buyer.

 

-19-



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

 

“Sub-Prime Mortgage Loan” means a Mortgage Loan originated in accordance with
the criteria established by Buyer for sub-prime mortgage loans, as determined by
Buyer in its sole discretion.

 

“Take-out Commitment” means a commitment of a Seller to sell one or more
identified Mortgage Loans to a Take-out Investor.

 

“Take-out Investor” means an institution which has made a Take-out Commitment
and has been approved by Buyer.

 

“Termination Date” means the earlier of (a) January 13, 2006, and (b) the date
of the occurrence of an Event of Default.

 

“Test Period” means any two (2) consecutive calendar quarters.

 

“Transaction” has the meaning set forth in Section 1 hereof.

 

“Transaction Request” means a request from any Seller to Buyer, in the form
attached as Exhibit A hereto, to enter into a Transaction.

 

“Trust Receipt and Certification” means, with respect to any Transaction as of
any date, a receipt and certification in the form attached as an exhibit to the
Custodial Agreement.

 

“Underwriting Guidelines” means the standards, procedures and guidelines of the
Sellers for underwriting and acquiring Mortgage Loans, which are set forth in
the written policies and procedures of the Sellers, a copy of which is attached
hereto as Exhibit G and such other guidelines as are identified and approved in
writing by Buyer.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect on the
date hereof in the State of New York or the Uniform Commercial Code as in effect
in the applicable jurisdiction.

 

“Violation Deadline” has the meaning assigned thereto in Section 4(c) hereof.

 

-20-



--------------------------------------------------------------------------------

“Wet-Ink Documents” means, with respect to any Wet-Ink Mortgage Loan, the (a)
Transaction Request and (b) the Mortgage Loan Schedule.

 

“Wet-Ink Mortgage Loan” means a Mortgage Loan which a Seller is selling to Buyer
simultaneously with the origination thereof.

 

3. Program; Initiation of Transactions

 

a. From time to time, Buyer will purchase from Sellers certain Mortgage Loans
that have been either originated by Sellers or purchased by Sellers from other
originators. This Agreement is a commitment by Buyer to enter into Transactions
with the Sellers for an amount equal to the Maximum Committed Purchase Price.
This Agreement is not a commitment by Buyer to enter into Transactions with the
Sellers for amounts exceeding the Maximum Committed Purchase Price but rather
sets forth the procedures to be used in connection with periodic requests for
Buyer to enter into Transactions with the Sellers. Each Seller hereby
acknowledges that, beyond the Maximum Committed Purchase Price, Buyer is under
no obligation to agree to enter into, or to enter into, any Transaction pursuant
to this Agreement. All Purchased Mortgage Loans shall exceed or meet the
Underwriting Guidelines, and shall be serviced by Servicer. The aggregate
Purchase Price of Purchased Mortgage Loans subject to outstanding Transactions
shall not exceed the Maximum Aggregate Purchase Price.

 

b. With respect to each Transaction involving Mortgage Loans which are not
Wet-Ink Mortgage Loans, Sellers shall give Buyer and Custodian at least 1
Business Day’s prior notice of any proposed Purchase Date (the date on which
such notice is given, the “Notice Date”); provided, that if Sellers are
delivering 25 or fewer Mortgage Loans, which are not Wet-Ink Mortgage Loans, on
a Purchase Date, the notice shall be delivered at or before 10:30 a.m. (New York
City time) on the Purchase Date. With respect to Wet-Ink Mortgage Loans, Sellers
shall deliver notice of any proposed purchase at or before 4:00 p.m. (New York
City time) on the Purchase Date. On the Notice Date, Sellers shall (i) request
that Buyer enter into a Transaction by furnishing to Buyer a Transaction
Request, (ii) deliver to Buyer and Custodian a Mortgage Loan Schedule and (iii)
deliver to Custodian, or the Buyer, with respect to each Wet-Ink Mortgage Loan,
either a Request for Certification and each Mortgage File or Wet-Ink Documents
for each Wet-Ink Mortgage Loan, as applicable, in accordance with Section
10(b)(3) hereof. With respect to requested Transactions which would cause the
aggregate outstanding Purchase Price for all outstanding Transactions to exceed
the Maximum Committed Purchase Price, Buyer may enter into such requested
Transaction or may notify the Sellers of its intention not to enter into such
Transaction. In the event the Mortgage Loan Schedule provided by Sellers
contains erroneous computer data, is not formatted properly or the computer
fields are otherwise improperly aligned, Buyer shall provide written or
electronic notice to Sellers describing such error and Sellers may either (a)
give Buyer written or electronic authority to correct the computer data,
reformat the Mortgage Loans or

 

-21-



--------------------------------------------------------------------------------

properly align the computer fields or (b) correct the computer data, reformat or
properly align the computer fields itself and resubmit the Mortgage Loan
Schedule as required herein. In the event that the Sellers give Buyer authority
to correct the computer data, reformat the Mortgage Loan Schedule or properly
align the computer fields, the Sellers shall pay $10 per change and any other
direct expenses incurred by Buyer; provided, that upon 30 days’ notice to the
Sellers, Buyer may change such computer correction fee. The Sellers shall hold
Buyer harmless for such correction, reformatting or realigning, as applicable,
except as otherwise expressly provided herein.

 

c. With respect to each Exception Mortgage Loan, upon receipt of the Transaction
Request, Buyer shall, consistent with this Agreement, promptly specify the terms
for such proposed Transaction in a written electronic confirmation, including
the Purchase Price, the Pricing Rate, the Market Value and the Repurchase Date
in respect of such Transaction. The terms thereof shall be set forth in the
Purchase Confirmation to be delivered to Sellers on or prior to the Purchase
Date.

 

d. With respect to each Exception Mortgage Loan, the electronic Purchase
Confirmation, together with this Agreement, shall constitute conclusive evidence
of the terms agreed between Buyer and Sellers with respect to the Transaction to
which the Purchase Confirmation relates, and Sellers’ acceptance of the related
proceeds shall constitute Sellers’ agreement to the terms of such Purchase
Confirmation unless an objection is received by the end of the next Business
Day. It is the intention of the parties that, with respect to each Exception
Mortgage Loan, each Purchase Confirmation shall not be separate from this
Agreement but shall be made a part of this Agreement. In the event of any
conflict between this Agreement and, with respect to each Exception Mortgage
Loan, a Purchase Confirmation, the terms of the Purchase Confirmation shall
control with respect to the related Transaction.

 

e. Upon the satisfaction of the applicable conditions precedent set forth in
Section 10 hereof, all of Sellers’ interest in the Repurchase Assets shall pass
to Buyer on the Purchase Date, against the transfer of the Purchase Price to
Sellers. Upon transfer of the Repurchase Assets to Buyer as set forth in this
Section and until termination of any related Transactions as set forth in
Sections 4 or 16 of this Agreement, ownership of each such Repurchase Asset,
including each document in the related Mortgage File and Records, shall
automatically, and without further action, be vested in Buyer; provided that,
prior to the recordation by the Custodian as provided for in the Custodial
Agreement record title in the name of the applicable Seller to each Mortgage
shall be retained by the applicable Seller in trust, for the benefit of Buyer,
for the sole purpose of facilitating the servicing and the supervision of the
servicing of the Mortgage Loans.

 

f. With respect to each Wet-Ink Mortgage Loan, by no later than 12:00 noon, (New
York City time) on the eighth Business Day following the applicable Purchase
Date, Sellers shall cause the related Settlement Agent to deliver to the
Custodian the remaining documents in the Mortgage File.

 

-22-



--------------------------------------------------------------------------------

4. Repurchase

 

a. Sellers shall repurchase the related Purchased Mortgage Loans from Buyer on
each related Repurchase Date without penalty or premium. Such obligation to
repurchase exists without regard to any prior or intervening liquidation or
foreclosure with respect to any Purchased Mortgage Loan (but liquidation or
foreclosure proceeds as well as principal payments and margin payments received
by Buyer shall be applied to reduce the Repurchase Price for such Purchased
Mortgage Loan and such deductions shall be accounted for on each Price
Differential Payment Date except as otherwise provided herein). Sellers are
obligated to repurchase and take physical possession of the Purchased Mortgage
Loans from Buyer or its designee (including the Custodian) at Sellers’ expense
on the related Repurchase Date.

 

b. Provided that no Default shall have occurred and is continuing, and Buyer has
received the related Repurchase Price upon repurchase of the Purchased Mortgage
Loans, Buyer shall immediately terminate and release its ownership interest
hereunder in the Purchased Mortgage Loans (including, the Repurchase Assets
related thereto). With respect to payments in full by the related Mortgagor of a
Purchased Mortgage Loan, Sellers agree to (i) provide Buyer with a copy of a
report from the related Servicer indicating that such Purchased Mortgage Loan
has been paid in full, (ii) remit to Buyer, within two Business Days of such
Seller’s receipt from the Servicer of cash proceeds of any such Mortgagor’s
payment in connection with a Purchased Mortgage Loan, the Repurchase Price with
respect to such Purchased Mortgage Loans and (iii) provide Buyer a notice
specifying each Purchased Mortgage Loan that has been prepaid in full. Buyer
agrees to release its ownership interest in Purchased Mortgage Loans which have
been prepaid in full after receipt of evidence of compliance with clauses (i)
through (iii) of the immediately preceding sentence.

 

c. In the event that at any time any Purchased Mortgage Loan violates the
applicable sublimit set forth in the definition of Market Value, Buyer may, in
its sole discretion, redesignate such Mortgage Loan as an Exception Mortgage
Loan. If Buyer does not redesignate such Mortgage Loan as an Exception Mortgage
Loan, and if Sellers fail to notify Buyer within five (5) Business Days
following notice or knowledge of such violation that Sellers do not want to
receive a bid for such Mortgage Loan as described below, Buyer or an Affiliate
of Buyer may offer to terminate Sellers’ right and obligation to repurchase such
Mortgage Loan by paying Sellers a price to be set by Buyer in its sole
discretion (a “Bid”). Sellers, within five (5) Business Days of receipt of
Buyer’s bid (the “Violation Deadline”) may, in its sole discretion, either (i)
accept Buyer’s bid, terminating Sellers’ right to repurchase such Mortgage Loan
under this Agreement or (ii) immediately repurchase the Mortgage Loan at the
Repurchase Price in accordance with this Section 4. Sellers shall pay Buyer a
bid fee equal to $250 (the “Bid Fee”) with

 

-23-



--------------------------------------------------------------------------------

respect to each Mortgage Loan on which Buyer or its Affiliate makes a Bid,
regardless of whether the Bid is accepted and such Bid Fee shall be due and
payable to Buyer on or before the Violation Deadline. Any amount paid by Buyer
or its Affiliate to terminate Sellers’ right to repurchase a Purchased Mortgage
Loan if a Bid is accepted pursuant to this Section shall be applied by Buyer
toward the outstanding Repurchase Price for the applicable Transaction.

 

5. Price Differential.

 

a. Notwithstanding Buyer’s and Sellers’ intention that the Transactions
hereunder be sales to Buyer of Purchased Mortgage Loans (other than for tax
purposes, as set forth in Section 26(e)), on each Business Day that a
Transaction is outstanding, the Pricing Rate for each such Transaction shall be
reset and, unless otherwise agreed, the accreted value of the Price Differential
shall be settled in cash on each related Price Differential Payment Date. Two
Business Days prior to the Price Differential Payment Date, Buyer shall give
Sellers written or electronic notice of the amount of the Price Differential due
on such Price Differential Payment Date. On the Price Differential Payment Date,
Sellers shall pay to Buyer the Price Differential for such Price Differential
Payment Date (along with any other amounts to be paid on such date pursuant to
Sections 7, 34 and 35 hereof), by wire transfer in immediately available funds.

 

b. If Sellers fail to pay all or part of the Price Differential by 3:00 p.m.
(New York City time) on the related Price Differential Payment Date, with
respect to any Purchased Mortgage Loan, Sellers shall be obligated to pay to
Buyer (in addition to, and together with, the amount of such Price Differential)
interest on the unpaid Repurchase Price relating to such Purchased Mortgage Loan
at a rate per annum equal to the Post Default Rate until the Price Differential
relating to such Purchased Mortgage Loan is received in full by Buyer.

 

c. Sellers may remit to Buyer funds in $500,000 increments up to the outstanding
Purchase Price, to be held as unsegregated cash margin and collateral for all
Obligations under the Repurchase Agreement (such amount, to the extent not
applied to Obligations under the Repurchase Agreement, the “Buydown Amount”).
The Buydown Amount shall be used by Buyer in order to calculate the Price
Differential, which will accrue on the Purchase Price then outstanding minus the
Buydown Amount, applied to Transactions involving Sub-Prime Mortgage Loans or
Second Lien Mortgage Loans (including HELOCs). The Sellers shall be entitled to
request a drawdown of the Buydown Amount or remit additional funds to be added
to the Buydown Amount in increments of $500,000 no more than one time per week.
Without limiting the generality of the foregoing, in the event that a Margin
Call or other Default exists, the Buyer shall be entitled to use any or all of
the Buydown Amount to cure such circumstance or otherwise exercise remedies
available to the Buyer without prior notice to, or consent from, the Sellers.

 

-24-



--------------------------------------------------------------------------------

6. Margin Maintenance

 

a. If at any time the Market Value of any Purchased Mortgage Loan subject to a
Transaction is less than Buyer’s Margin Amount for such Transaction (a “Margin
Deficit”), then Buyer may by notice to any Seller require Sellers to transfer to
Buyer cash in an amount at least equal to the Margin Deficit (such requirement,
a “Margin Call”).

 

b. Notice delivered pursuant to Section 6(a) may be given by any written means.
Any notice given before 10:00 a.m. (New York City time) on a Business Day shall
be met, and the related Margin Call satisfied, no later than 5:00 p.m. (New York
City time) on such Business Day; notice given after 10:00 a.m. (New York City
time) on a Business Day shall be met, and the related Margin Call satisfied, no
later than 5:00 p.m. (New York City time) on the following Business Day (the
foregoing time requirements for satisfaction of a Margin Call are referred to as
the “Margin Deadlines”). The failure of Buyer, on any one or more occasions, to
exercise its rights hereunder, shall not change or alter the terms and
conditions to which this Agreement is subject or limit the right of Buyer to do
so at a later date. Sellers and Buyer each agree that a failure or delay by
Buyer to exercise its rights hereunder shall not limit or waive Buyer’s rights
under this Agreement or otherwise existing by law or in any way create
additional rights for Sellers.

 

c. In the event that a Margin Deficit exists with respect to any Purchased
Mortgage Loan, Buyer may retain any funds received by it to which the Sellers
would otherwise be entitled hereunder, which funds shall be applied by Buyer
against any Purchased Mortgage Loan for which the related Margin Deficit remains
otherwise unsatisfied (except that funds that constitute the Buydown Amount may
be applied in the Buyer’s sole discretion). Notwithstanding the foregoing, the
Buyer retains the right, in its sole discretion, to make a Margin Call in
accordance with the provisions of this Section 6.

 

7. Income Payments

 

a. If Income is paid in respect of any Purchased Mortgage Loan during the term
of a Transaction, such Income shall be the property of Buyer except as otherwise
provided herein. Notwithstanding the foregoing, and provided no Event of Default
has occurred and is continuing, Buyer agrees that if a Servicer is in place for
any Purchased Mortgage Loans, such Servicer shall be permitted to collect,
deposit, remit or retain Income in accordance with the related Servicing
Agreement to the Collection Account. Sellers shall, or shall cause a Servicer
to, deposit all Income received in its capacity as Servicer of any Purchased
Mortgage Loans to the Collection Account in accordance with Section 12(c)
hereof.

 

b. Provided no Event of Default has occurred and is continuing, on each Price
Differential Payment Date, Sellers shall, or shall cause a Servicer to, remit to
Buyer an amount equal to the Price Differential out of the interest portion of
the Income received in respect of the Purchased Mortgage Loans for the preceding

 

-25-



--------------------------------------------------------------------------------

month in accordance with Section 5 of this Agreement. Upon termination of any
Transaction, to the extent that there is any excess Income after repayment of
all amounts to be transferred to Buyer by Sellers, Buyer shall apply the excess
Income to reduce the Repurchase Price due upon termination of any other
outstanding Transactions unless the related Seller directs the excess Income to
be deposited into the Buydown Account.

 

c. In the event that an Event of Default has occurred and is continuing,
notwithstanding any provision set forth herein, Sellers shall remit to Buyer all
Income received with respect to each Purchased Mortgage Loan on the related
Price Differential Payment Date or on such other date or dates as Buyer notifies
Sellers in writing.

 

d. Notwithstanding any provision to the contrary in this Section 7, within two
(2) Business Days of receipt by Sellers of any prepayment of principal in full,
with respect to a Purchased Mortgage Loan, Sellers shall remit such amount to
Buyer and Buyer shall immediately apply any such amount received by Buyer to
reduce the amount of the Repurchase Price due upon termination of the related
Transaction.

 

e. Notwithstanding anything to the contrary set forth herein, upon notice by
Buyer to Sellers, Sellers shall cause Servicer to remit to Buyer all collections
received by Servicer or Sellers on the Purchased Mortgage Loans at least once in
each month.

 

8. Security Interest

 

Although the parties intend that all Transactions hereunder be sales and
purchases and not loans, other than for tax purposes, as described in Section
26(e), in the event any such Transactions are deemed to be loans, each Seller
hereby pledges to Buyer as security for the performance by Sellers of their
Obligations and hereby grants, assigns and pledges to Buyer a first priority
security interest in the Purchased Mortgage Loans, the Records, and all related
servicing rights, the Program Agreements (to the extent such Program Agreements
and Sellers’ right thereunder relate to the Purchased Mortgage Loans), any
related Take-out Commitments, any Property relating to the Purchased Mortgage
Loans, all insurance policies and insurance proceeds relating to any Purchased
Mortgage Loan or the related Mortgaged Property, including, but not limited to,
any payments or proceeds under any related primary insurance, hazard insurance,
Income, the Collection Account, the Buydown Account, Interest Rate Protection
Agreements, bank accounts (including any interest of Sellers in escrow accounts)
and any other contract rights, instruments, accounts, payments, rights to
payment (including payments of interest or finance charges) general intangibles
and other assets included in the Purchased Mortgage Loans (including, without
limitation, any other bank accounts) or any interest in the Purchased Mortgage
Loans, and any proceeds (including the related securitization proceeds) and
distributions with respect to any of the foregoing and any other property,
rights, title or interests as are specified on a Transaction Request and/or
Trust Receipt and Certification, in all instances, whether now owned or
hereafter acquired, now existing or hereafter created (collectively, the
“Repurchase Assets”). Sellers agree to execute, deliver and/or file such
documents and perform

 

-26-



--------------------------------------------------------------------------------

such acts as may be reasonably necessary to fully perfect Buyer’s security
interest created hereby. Furthermore, Sellers hereby authorize the Buyer to file
financing statements relating to the Repurchase Assets, as the Buyer, at its
option, may deem appropriate. The Sellers shall pay the filing costs for any
financing statement or statements prepared pursuant to this Section.

 

9. Payment and Transfer

 

Unless otherwise mutually agreed in writing, all transfers of funds to be made
by Sellers hereunder shall be made in Dollars, in immediately available funds,
without deduction, set-off or counterclaim, to Buyer at the following account
maintained by Buyer: Account No. 3059 0128, for the account of CSFB Buyer/Encore
Seller-Inbound Account, Citibank, ABA No. 021 000 089 or such other account as
Buyer shall specify to Sellers in writing. Sellers acknowledge that they have no
rights of withdrawal from the foregoing account. All Purchased Mortgage Loans
transferred by one party hereto to the other party shall be in the case of a
purchase by Buyer in suitable form for transfer or shall be accompanied by duly
executed instruments of transfer or assignment in blank and such other
documentation as Buyer may reasonably request. All Purchased Mortgage Loans
shall be evidenced by a Trust Receipt and Certification. Any Repurchase Price
received by Buyer after 3:00 p.m. (New York City time) shall be deemed received
on the next succeeding Business Day.

 

10. Conditions Precedent

 

a. Initial Transaction. Buyer’s obligation to enter into the initial Transaction
hereunder with respect to each Seller is subject to the satisfaction,
immediately prior to or concurrently with the making of such Transaction, of the
condition precedent that Buyer shall have received from the Sellers any fees and
expenses payable hereunder by or at such time, and all of the following
documents with respect to that Seller and in all cases, Encore, (unless
otherwise expressly indicated), each of which shall be satisfactory to Buyer and
its counsel in form and substance:

 

(1) Program Agreements. The Program Agreements (including without limitation a
Custodial Agreement in a form acceptable to Buyer) duly executed and delivered
by the parties thereto.

 

(2) Security Interest. Evidence that all other actions necessary or, in the
opinion of Buyer, desirable to perfect and protect Buyer’s interest in the
Purchased Mortgage Loans and other Repurchase Assets have been taken, including,
without limitation, duly authorized and filed Uniform Commercial Code financing
statements on Form UCC-1.

 

(3) Organizational Documents. A certificate of the corporate secretary of each
Seller substantially in the form of Exhibit H hereto, attaching certified copies
of each Seller’s charter, bylaws and corporate resolutions approving the Program
Agreements and transactions thereunder (either specifically or by general
resolution) and all documents evidencing other necessary corporate action or
governmental approvals as may be required in connection with the Program
Agreements.

 

-27-



--------------------------------------------------------------------------------

(4) Good Standing Certificate. A certified copy of a good standing certificate
from the jurisdiction of organization of each Seller, dated as of no earlier
than the date 10 Business Days prior to the Purchase Date with respect to the
initial Transaction hereunder.

 

(5) Incumbency Certificate. An incumbency certificate of the corporate secretary
of each Seller, certifying the names, true signatures and titles of the
representatives duly authorized to request transactions hereunder and to execute
the Program Agreements.

 

(6) Opinion of Counsel. An opinion of each Seller’s counsel, in form and
substance substantially as set forth in Exhibit F attached hereto.

 

(7) Underwriting Guidelines. A true and correct copy of the Underwriting
Guidelines certified by an officer of the each Seller.

 

(8) Fees. Payment of any fees due to Buyer hereunder on or prior to the initial
Transaction.

 

b. All Transactions. The obligation of Buyer to enter into each Transaction
pursuant to this Agreement is subject to the following conditions precedent:

 

(1) Due Diligence Review. Without limiting the generality of Section 36 hereof,
Buyer shall have completed, to its satisfaction, its due diligence review of the
related Mortgage Loans and Sellers.

 

(2) Required Documents.

 

(a) With respect to each Purchased Mortgage Loan which is not a Wet-Ink Mortgage
Loan, the Mortgage File has been delivered to the Custodian (i) with respect to
any purchase of 25 or fewer Mortgage Loans on a single Purchase Date, at or
prior to 3:00 p.m. (New York City time) on the Purchase Date, and (ii) with
respect to any purchase of 26 or more Mortgage Loans on a single Purchase Date,
not later than 4:00 p.m. (New York City time) on the Business Day immediately
prior to the Purchase Date;

 

(b) With respect to each Wet-Ink Mortgage Loan, the Wet-Ink Documents have been
delivered to Buyer or Custodian, as the case may be, by 4:00 p.m. (New York City
time) on the Purchase Date.

 

(3) Transaction Documents. Buyer or its designee shall have received on or
before the day of such Transaction (unless otherwise specified in this
Agreement) the following, in form and substance satisfactory to Buyer and (if
applicable) duly executed:

 

(a) A Transaction Request delivered pursuant to Section 3(c) hereof and a
Purchase Confirmation not objected to electronically within one Business Day.

 

-28-



--------------------------------------------------------------------------------

(b) The Request for Certification and the related Custodial Mortgage Loan
Schedule, and the Trust Receipt.

 

(c) Such certificates or other documents as Buyer may reasonably request.

 

(4) No Default. No Default or Event of Default shall have occurred and be
continuing as to which any Seller has notice or knowledge;

 

(5) Requirements of Law. Buyer shall not have determined that the introduction
of or a change in any Requirement of Law or in the interpretation or
administration of any Requirement of Law applicable to Buyer has made it
unlawful, and no Governmental Authority shall have asserted that it is unlawful,
for Buyer to enter into Transactions with a Pricing Rate based on LIBOR.

 

(6) Representations and Warranties. Both immediately prior to the related
Transaction and also after giving effect thereto and to the intended use of the
proceeds thereof, the representations and warranties made by each Seller in each
Program Agreement shall be true, correct and complete on and as of such Purchase
Date in all material respects with the same force and effect as if made on and
as of such date (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date).

 

(7) Electronic Tracking Agreement. To the extent any of the Sellers are selling
Mortgage Loans which are registered on the MERS® System, an Electronic Tracking
Agreement entered into, duly executed and delivered by such Seller and the other
parties thereto and being in full force and effect, free of any modification,
breach or waiver.

 

(8) Material Adverse Change. None of the following shall have occurred and/or be
continuing:

 

(a) Credit Suisse First Boston, New York Branch’s corporate bond rating as
calculated by S&P or Moody’s has been lowered or downgraded to a rating below
investment grade by S&P or Moody’s;

 

(b) an event or events shall have occurred in the good faith determination of
Buyer resulting in the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by mortgage loans or
securities or an event or events shall have occurred resulting in Buyer not
being able to finance Purchased Mortgage Loans through the “repo market” or
“lending market” with traditional counterparties at rates which would have been
reasonable prior to the occurrence of such event or events; or

 

(c) an event or events shall have occurred resulting in the effective absence of
a “securities market” for securities backed by mortgage loans or an

 

-29-



--------------------------------------------------------------------------------

event or events shall have occurred resulting in Buyer not being able to sell
securities backed by mortgage loans at prices which would have been reasonable
prior to such event or events.

 

(9) Underwriting Guidelines. In the event that the Sellers have made any
amendment or modification to the Underwriting Guidelines, the Sellers shall have
promptly delivered to the Buyer a complete copy of the amended or modified
Underwriting Guidelines, which the Buyer shall not have, in good faith,
disapproved.

 

11. Program; Costs

 

a. Sellers shall reimburse Buyer for any of Buyer’s reasonable out-of-pocket
costs, including reasonable (under the circumstances) due diligence review costs
and reasonable attorney’s fees, incurred by Buyer in determining the
acceptability to Buyer of any Mortgage Loans. Sellers shall also pay, or
reimburse Buyer if Buyer shall pay, any termination fee, which may be due any
Servicer. Sellers shall pay the fees and expenses of Buyer’s counsel in
connection with the Program Agreements. Legal fees for any subsequent amendments
to this Agreement or related documents shall be borne by Sellers. Sellers shall
pay ongoing custodial and bank fees and expenses as set forth on Exhibit L
hereto, and any other ongoing fees and expenses under any other Program
Document.

 

b. If, due to the introduction of, any change in, or the compliance by Buyer
with (i) any eurocurrency reserve requirement or (ii) the interpretation of any
law, regulation or any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
an increase in the cost to Buyer in engaging in the present or any future
Transactions, then Sellers agree to pay to Buyer, from time to time, upon demand
by Buyer (with a copy to Custodian) the actual cost of additional documented
amounts as specified by Buyer to compensate Buyer for such increased costs. A
certificate as to any additional amounts payable pursuant to this Section
submitted by the Buyer to the Sellers shall be conclusive in the absence of
manifest error.

 

c. With respect to any Transaction, Buyer may conclusively rely upon, and shall
incur no liability to Sellers in acting upon, any request or other communication
that Buyer reasonably believes to have been given or made by a person authorized
to enter into a Transaction on Sellers’ behalf, provided such person is listed
on the certificate delivered pursuant to Section 10(a)(5) hereof. In each such
case, Sellers hereby waive the right to dispute Buyer’s record of the terms of
the Purchase Confirmation, request or other communication.

 

d. Notwithstanding the assignment of any Seller’s rights under the Program
Agreements with respect to each Purchased Mortgage Loan to Buyer, Sellers agree
and covenant with Buyer to enforce diligently Sellers’ rights and remedies set
forth in the Program Agreements.

 

-30-



--------------------------------------------------------------------------------

e. Any payments made by Sellers to Buyer shall be free and clear of, and without
deduction or withholding for, any taxes; provided, however, that if such payer
shall be required by law to deduct or withhold any taxes from any sums payable
to Buyer, then such payer shall (A) make such deductions or withholdings and pay
such amounts to the relevant authority in accordance with applicable law, (B)
pay to Buyer the sum that would have been payable had such deduction or
withholding not been made, and (C) at the time Price Differential is paid, pay
to Buyer all additional amounts as specified by Buyer to preserve the after-tax
yield Buyer would have received if such tax had not been imposed, and otherwise
indemnify Buyer for any such taxes imposed.

 

12. Servicing

 

a. Sellers, on Buyer’s behalf, shall contract with Servicer to, or if a Seller
is the Servicer, such Seller shall, service the Mortgage Loans consistent with
the degree of skill and care that Sellers customarily require with respect to
similar Mortgage Loans owned or managed by it and in accordance with Accepted
Servicing Practices. The Servicer shall (i) comply with all applicable Federal,
State and local laws and regulations, (ii) maintain all state and federal
licenses necessary for it to perform its servicing responsibilities hereunder
and (iii) not impair the rights of Buyer in any Mortgage Loans or any payment
thereunder. Buyer may terminate the servicing of any Mortgage Loan with the
then-existing servicer in accordance with Section 12(e) hereof.

 

b. Sellers shall cause the Servicer to hold or cause to be held all escrow funds
collected by Servicer with respect to any Purchased Mortgage Loans in trust
accounts and shall apply the same for the purposes for which such funds were
collected.

 

c. Sellers shall cause the Servicer to deposit all collections received by
Servicer on the Purchased Mortgage Loans in the Collection Account no later than
the 5th Business Day following receipt; provided, however, that any amounts
required to be remitted to Buyer shall be deposited in the Collection Account on
or prior to the day on which such remittance is to occur.

 

d. Upon Buyer’s request, Sellers shall provide promptly to Buyer (i) a Servicer
Notice addressed to and agreed to by the Servicer of the related Purchased
Mortgage Loans, advising such Servicer of such matters as Buyer may reasonably
request, including, without limitation, recognition by the Servicer of Buyer’s
interest in such Purchased Mortgage Loans and the Servicer’s agreement that upon
receipt of notice of an Event of Default from Buyer, it will follow the
instructions of Buyer with respect to the Purchased Mortgage Loans and any
related Income with respect thereto.

 

e. Upon the occurrence of an Event of Default hereunder or a material default
under the Servicing Agreement, Buyer shall have the right to immediately
terminate the Servicer’s right to service the Purchased Mortgage Loans under the

 

-31-



--------------------------------------------------------------------------------

Servicing Agreement without payment of any penalty or termination fee. Sellers
and the Servicer shall cooperate in transferring the servicing of the Purchased
Mortgage Loans to a successor servicer appointed by Buyer in its sole
discretion.

 

f. If Sellers should discover that, for any reason whatsoever, Sellers or any
entity responsible to Sellers for managing or servicing any such Purchased
Mortgage Loan have failed to perform fully Sellers’ obligations under the
Program Agreements or any of the obligations of such entities with respect to
the Purchased Mortgage Loans, Sellers shall promptly notify Buyer.

 

13. Representations and Warranties

 

a. Each Seller represents and warrants severally to Buyer as of the date hereof
and as of each Purchase Date for any Transaction that:

 

(1) Sellers’ Existence. Such Seller has been duly organized and is validly
existing as a corporation in good standing under the laws of the state of
formation.

 

(2) Licenses. Such Seller is duly licensed or is otherwise qualified in each
jurisdiction in which it transacts business for the business which it conducts
and is not in default of any applicable federal, state or local laws, rules and
regulations unless, in either instance, the failure to be so qualified or
licensed is not reasonably likely (either individually or in the aggregate) to
cause a Material Adverse Effect. Each Seller has the requisite power and
authority and legal right to originate and purchase Mortgage Loans (as
applicable) and to own, sell and grant a lien on all of its right, title and
interest in and to the Mortgage Loans, and to execute and deliver, engage in the
transactions contemplated by, and perform and observe the terms and conditions
of, this Agreement, each Program Agreement and any Transaction Request or, if
applicable, Purchase Confirmation.

 

(3) Power. Each Seller has all requisite corporate or other power, and has all
governmental licenses, authorizations, consents and approvals necessary to own
its assets and carry on its business as now being or as proposed to be
conducted, except where the lack of such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Material Adverse Effect.

 

(4) Due Authorization. Each Seller has all necessary corporate or other power,
authority and legal right to execute, deliver and perform its obligations under
each of the Program Agreements, as applicable. This Agreement, any Transaction
Request, Purchase Confirmation and the Program Agreements (x) have been (or, in
the case of Program Agreements and any Transaction Request, Purchase
Confirmation not yet executed, will be) duly authorized, executed and delivered
by each Seller, (y) all requisite or other corporate action necessary to
authorize the execution and performance thereof has been taken, and (z) each
such agreement is valid, binding and enforceable against

 

-32-



--------------------------------------------------------------------------------

each Seller party thereto accordance with its terms except as such enforcement
may be affected by bankruptcy, by other insolvency laws, or by general
principles of equity (whether in a case brought at law or in equity).

 

(5) Financial Statements. The Sellers have heretofore furnished to Buyer a copy
of (a) their consolidated balance sheets and the consolidated balance sheets of
their consolidated Subsidiaries for the fiscal year of the Sellers ended
December 31, 2003 and the related consolidated statements of income and retained
earnings and of cash flows for the Sellers and their consolidated Subsidiaries
for such fiscal year, setting forth in each case in comparative form the figures
for the previous year, with the opinion thereon of Grant Thornton and (b) their
consolidated balance sheets and the consolidated balance sheets of their
consolidated Subsidiaries for the quarterly fiscal periods of the Sellers ended
March 31, 2004, June 30, 2004 and September 30, 2004 and the related
consolidated statements of income and retained earnings and of cash flows for
the Sellers and their consolidated Subsidiaries for such quarterly fiscal
period, setting forth in each case in comparative form the figures for the
previous year. All such financial statements are complete and correct and fairly
present, in all material respects, the consolidated financial condition of the
Sellers and their Subsidiaries and the consolidated results of their operations
as at such dates and for such fiscal periods, all in accordance with GAAP
applied on a consistent basis. Since December 31, 2003, there has been no
material adverse change in the consolidated business, operations or financial
condition of the Sellers and their consolidated Subsidiaries taken as a whole
from that set forth in said financial statements nor are the Sellers aware of
any state of facts which (with notice or the lapse of time) would or could
result in any such material adverse change. The Sellers have, on the date of the
statements delivered pursuant to this Section (the “Statement Date”) no
liabilities, direct or indirect, fixed or contingent, matured or unmatured,
known or unknown, or liabilities for taxes, long-term leases or unusual forward
or long-term commitments not disclosed by, or reserved against in, said balance
sheet and related statements, and at the present time there are no material
unrealized or anticipated losses from any loans, advances or other commitments
of the Sellers except as heretofore disclosed to Buyer in writing.

 

(6) Event of Default. There exists no Event of Default under Section 15(b)
hereof, which default gives rise to a right to accelerate Indebtedness as
referenced in Section 15(b) hereof, under any mortgage, borrowing agreement or
other instrument or agreement pertaining to indebtedness for borrowed money or
to the repurchase of mortgage loans or securities.

 

(7) Solvency. Each Seller is solvent and will not be rendered insolvent by any
Transaction and, after giving effect to such Transaction, will not be left with
an unreasonably small amount of capital with which to engage in its business. No
Seller intends to incur, nor does it believe that it has incurred, debts beyond
its ability to pay such debts as they mature and is not contemplating the
commencement of insolvency, bankruptcy, liquidation or consolidation proceedings
or the appointment of a receiver, liquidator, conservator, trustee or

 

-33-



--------------------------------------------------------------------------------

similar official in respect of such entity or any of their assets. The amount of
consideration being received by each Seller upon the sale of the Purchased
Mortgage Loans to Buyer constitutes reasonably equivalent value and fair
consideration for such Purchased Mortgage Loans. Sellers are not transferring
any Purchased Mortgage Loans with any intent to hinder, delay or defraud any of
its creditors.

 

(8) No Conflicts. The execution, delivery and performance by each Seller of this
Agreement, any Transaction Request or Purchase Confirmation hereunder and the
Program Agreements do not conflict with any term or provision of the certificate
of incorporation or by-laws of Sellers or any law, rule, regulation, order,
judgment, writ, injunction or decree applicable to Sellers of any court,
regulatory body, administrative agency or governmental body having jurisdiction
over Sellers, which conflict would reasonably be expected to have a Material
Adverse Effect and will not result in any violation of any such mortgage,
instrument, agreement or obligation to which any Seller is a party.

 

(9) True and Complete Disclosure. All information, reports, exhibits, schedules,
financial statements or certificates of each Seller or any Affiliate thereof or
any of their officers furnished or to be furnished to Buyer in connection with
the initial or any ongoing due diligence of Sellers, or any Affiliate or officer
thereof, and the negotiation, preparation, or delivery of the Program Agreements
are, when taken as a whole (and will be when given), true and complete in all
material respects and do not omit to disclose any material facts necessary to
make the statements herein or therein, in light of the circumstances in which
they are made, not misleading. All financial statements have been prepared in
accordance with GAAP.

 

(10) Approvals. No consent, approval, authorization or order of, registration or
filing (other than the filings of the UCC-1 financing statements) with, or
notice to any governmental authority or court is required under applicable law
in connection with the execution, delivery and performance by Sellers of this
Agreement, any Transaction Request, Purchase Confirmation and the Program
Agreements.

 

(11) Litigation. There is no action, proceeding or investigation pending with
respect to which any Seller has received service of process or, to the best of
Sellers’ knowledge threatened against it before any court, administrative agency
or other tribunal (A) asserting the invalidity of this Agreement, any
Transaction, Transaction Request, Purchase Confirmation or any Program
Agreement, (B) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement, any Transaction Request, Purchase Confirmation
or any Program Agreement, (C) that makes a claim individually in an amount
greater than $2 million or in an aggregate amount greater than $5 million, (D)
which requires filing with the Securities and Exchange Commission in accordance
with the 1934 Act or any rules thereunder or (E) which would reasonably be
expected to materially and adversely affect the validity of the

 

-34-



--------------------------------------------------------------------------------

Mortgage Loans or the performance by it of its obligations under, or the
validity or enforceability of, this Agreement, any Transaction Request, Purchase
Confirmation or any Program Agreement.

 

(12) Material Adverse Effect. There has been no development or adverse change in
the business, operations, financial condition, properties or prospects of any
Seller since the date set forth in the most recent financial statements supplied
to Buyer that has had or could have a Material Adverse Effect.

 

(13) Ownership. Upon payment of the Purchase Price and the filing of the related
financing statement and delivery of the Mortgage Files to the Custodian and the
Custodian’s receipt of the related Request for Certification, Buyer shall become
the sole owner of the Purchased Mortgage Loans and related Repurchase Assets,
free and clear of all liens and encumbrances.

 

(14) Underwriting Guidelines. The Underwriting Guidelines attached hereto as
Exhibit G provided to Buyer are the true and correct Underwriting Guidelines of
the Sellers.

 

(15) Taxes. Each Seller and their Subsidiaries have timely filed all tax returns
that are required to be filed by them and have paid all taxes, except for any
such taxes as are being appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves
have been provided. The charges, accruals and reserves on the books of Sellers
and their Subsidiaries in respect of taxes and other governmental charges are,
in the opinion of Sellers, adequate.

 

(16) Investment Company. No Seller nor any of their Subsidiaries is an
“investment company”, or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

(17) Chief Executive Office; Jurisdiction of Organization. On the Effective
Date, Sellers’ chief executive offices, are, and have been, located at 1833
Alton Parkway, Irvine, CA 92606. On the Effective Date, Encore’s jurisdiction of
organization is California. On the Effective Date, Bravo Credit’s jurisdiction
of organization is California. On the Effective Date, ECC’s jurisdiction of
organization is Maryland. Sellers shall provide Buyer with thirty days advance
notice of any change in Sellers’ principal office or place of business or
jurisdiction. No Seller has a trade name. During the preceding five years,
Sellers have not been known by or done business under any other names, corporate
or fictitious, and have not filed or had filed against them any bankruptcy
receivership or similar petitions nor have they made any assignments for the
benefit of creditors.

 

-35-



--------------------------------------------------------------------------------

(18) Location of Books and Records. The location where Sellers keep their books
and records, including all computer tapes and records relating to the Purchased
Mortgage Loans and the related Repurchase Assets is their chief executive
offices.

 

(19) Adjusted Tangible Net Worth. On the Effective Date, Sellers’ Adjusted
Tangible Net Worth, on a consolidated basis, is not less than $40,000,000.

 

(20) ERISA. Each Plan to which a Seller or its Subsidiaries make direct
contributions, and, to the knowledge of a Seller, each other Plan and each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law.

 

(21) Adverse Selection. Sellers have not selected the Purchased Mortgage Loans
from and among Mortgage Loans in its portfolio that meet the requirements of
inclusion in a Transaction in a manner so as to adversely affect Buyer’s
interests.

 

(22) Agreements. No Seller nor any Subsidiary of any Seller is a party to any
agreement, instrument, or indenture or subject to any restriction materially and
adversely affecting its business, operations, assets or financial condition,
except as disclosed in the financial statements described in Section 13(a)(5)
hereof. No Seller is in default in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement,
instrument, or indenture which default would reasonably be expected to have a
Material Adverse Effect. No holder of any Indebtedness of any Seller has given
such Seller notice of any asserted default thereunder.

 

(23) Other Indebtedness. All Indebtedness (other than Indebtedness evidenced by
this Agreement) of each Seller existing on the date hereof is listed on Exhibit
J hereto (the “Existing Indebtedness”).

 

(24) No Reliance. Each Seller has made its own independent decisions to enter
into the Program Agreements and each Transaction and as to whether such
Transaction is appropriate and proper for it based upon its own judgment and
upon advice from such advisors (including without limitation, legal counsel and
accountants) as it has deemed necessary. Sellers are not relying upon any advice
from Buyer as to any aspect of the Transactions, including without limitation,
the legal, accounting or tax treatment of such Transactions.

 

(25) Plan Assets. No Seller is an employee benefit plan as defined in Section 3
of Title I of ERISA, or a plan described in Section 4975(e)(1) of the Code, and
the Purchased Mortgage Loans are not “plan assets” within the meaning of 29 CFR
§2510.3-101 in the Seller’s hands.

 

-36-



--------------------------------------------------------------------------------

(26) Real Estate Investment Trust. On and after the REIT Event, ECC has not
engaged in any “prohibited transaction” as defined in Section 857(b)(6)(B)(iii)
and (C) of the Code, which would cause ECC to be subject to a tax equal to 100%
of the net income derived from such prohibited transaction in excess of
$2,000,000. Commencing with its taxable year ending December 31, 2005, ECC will
be entitled to a dividends paid deduction, as described in Section 857(b)(2)B)
of the Code, with respect to applicable dividends paid or deemed paid by it with
respect to each tax year for which it claims such a deduction in its Form
1120-REIT filed with the United States Internal Revenue Service.

 

(27) No Prohibited Persons. No Seller nor any of their Affiliates, officers,
directors, partners or members, is an entity or person (or to the a Seller’s
knowledge, owned or controlled by an entity or person): (i) that is listed in
the Annex to, or is otherwise subject to the provisions of Executive Order 13224
issued on September 24, 2001 (“EO13224”); (ii) whose name appears on the United
States Treasury Department’s Office of Foreign Assets Control (“OFAC”) most
current list of “Specifically Designated National and Blocked Persons” (which
list may be published from time to time in various mediums including, but not
limited to, the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf); (iii) who
commits, threatens to commit or supports “terrorism”, as that term is defined in
EO13224; or (iv) who is otherwise affiliated with any entity or person listed
above (any and all parties or persons described in clauses (i) through (iv)
above are herein referred to as a “Prohibited Person”).

 

b. With respect to every Purchased Mortgage Loan, each Seller jointly and
severally represents and warrants to Buyer as of the applicable Purchase Date
for any Transaction and each date thereafter that each representation and
warranty set forth on Schedule 1 is true and correct.

 

c. The representations and warranties set forth in this Agreement shall survive
transfer of the Purchased Mortgage Loans to Buyer and shall continue for so long
as the Purchased Mortgage Loans are subject to this Agreement. Upon discovery by
any Seller, Servicer (to the extent a Seller is a Servicer) or Buyer of any
breach of any of the representations or warranties set forth in this Agreement,
the party discovering such breach shall promptly give notice of such discovery
to the others. Buyer has the right to require, in its unreviewable discretion,
Sellers to repurchase within 1 Business Day after receipt of notice from Buyer
any Purchased Mortgage Loan (i) for which a breach of one or more of the
representations and warranties referenced in Section 13(b) exists and which
breach has a material adverse effect on the value of such Mortgage Loan or the
interests of Buyer or (ii) which is determined by Buyer, in its good faith
discretion, to be unacceptable for inclusion in a securitization.

 

-37-



--------------------------------------------------------------------------------

14. Covenants

 

Each Seller covenants with Buyer that, during the term of this facility:

 

a. Adjusted Tangible Net Worth. On and after the Effective Date and prior to the
REIT Event, the Sellers, on a consolidated basis, shall maintain an Adjusted
Tangible Net Worth of at least the sum of (i) $40 million and (ii) 50% of
Sellers’ positive quarterly net income for such quarter, on a consolidated
basis. On and after the REIT Event, the Sellers shall maintain, on a
consolidated basis, an Adjusted Tangible Net Worth of the greater of (a) 70% of
net equity raised in connection with the REIT Event and (b) $40 million.

 

b. Indebtedness to Adjusted Tangible Net Worth Ratio. Sellers’ ratio of
Indebtedness to Adjusted Tangible Net Worth, on a consolidated basis, shall not
exceed (i) on and after the Effective Date until but not including the REIT
Event, 20:1 and (ii) on and after the REIT Event, 15:1.

 

c. Litigation. Each Seller will promptly, and in any event within ten (10) days
after service of process on any of the following, give to Buyer notice of all
litigation, actions, suits, arbitrations, investigations (including, without
limitation, any of the foregoing which are threatened or pending) or other legal
or arbitrable proceedings affecting such Seller, or any of its Subsidiaries or
affecting any of the Property of any of them before any Governmental Authority
that (i) questions or challenges the validity or enforceability of any of the
Program Agreements or any action to be taken in connection with the transactions
contemplated hereby, (ii) makes a claim individually in an amount greater than
$2 million or in an aggregate amount greater than $5 million, or (iii) which,
individually or in the aggregate, if adversely determined, could be reasonably
likely to have a Material Adverse Effect. Each Seller will promptly provide
notice of any judgment, which with the passage of time, could cause an Event of
Default hereunder.

 

d. Prohibition of Fundamental Changes. Except for the REIT Event, no Seller
shall enter into any transaction of merger or consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) or sell all or substantially all of its assets; provided, that any
Seller may merge or consolidate with (a) any wholly owned subsidiary of Seller,
or (b) any other Person if such Seller is the surviving corporation; and
provided further, that if after giving effect thereto, no Default would exist
hereunder.

 

e. Maintenance of Profitability. Sellers shall not permit (i) for any Test
Period, Net Income, on a consolidated basis, for such Test Period, before income
taxes for such Test Period and distributions made during such Test Period, to be
less than $1.00; and (ii) for any calendar quarter, a loss for such calendar
quarter to be greater than or equal to 15% of Sellers’ Adjusted Tangible Net
Worth, on a consolidated basis, for such calendar quarter.

 

f. Maintenance of Liquidity. The Sellers, on a consolidated basis, shall ensure
that, as of the end of each calendar month, they have Cash Equivalents in an
amount not less than (i) on and after the Effective Date until the REIT Event,
30% of Sellers’ Adjusted Tangible Net Worth, on a consolidated basis, for such
calendar month and (ii) on and after the REIT Event, $30,000,000.

 

-38-



--------------------------------------------------------------------------------

g. Servicer; Asset Tape. Upon the occurrence of any of the following (a) the
occurrence and continuation of an Event of Default, (b) the tenth Business Day
of each month, or (c) upon the request of Buyer, Sellers shall cause Servicer to
provide to Buyer, electronically, in a format mutually acceptable to Buyer and
Sellers, an Asset Tape by no later than the Reporting Date. Sellers shall not
cause the Mortgage Loans to be serviced by any servicer other than a servicer
expressly approved in writing by Buyer, which approval shall be deemed granted
by Buyer with respect to Sellers, Option One or HomEq with the execution of this
Agreement.

 

h. Insurance. The Sellers will continue to maintain, for Sellers and their
Subsidiaries, Fidelity Insurance in an aggregate amount at least equal to
$1,000,000. The Sellers shall maintain, for Sellers and their Subsidiaries,
Fidelity Insurance in respect of their officers, employees and agents, with
respect to any claims made in connection with all or any portion of the
Repurchase Assets. The Sellers shall notify the Buyer of any material change in
the terms of any such Fidelity Insurance.

 

i. No Adverse Claims. Sellers warrant and will defend, and shall cause any
Servicer to defend, the right, title and interest of Buyer in and to all
Purchased Mortgage Loans and the related Repurchase Assets against all adverse
claims and demands.

 

j. Assignment. Except as permitted herein, no Seller nor any Servicer shall
sell, assign, transfer or otherwise dispose of, or grant any option with respect
to, or pledge, hypothecate or grant a security interest in or lien on or
otherwise encumber (except pursuant to the Program Agreements), any of the
Purchased Mortgage Loans or any interest therein, provided that this Section
shall not prevent any transfer of Purchased Mortgage Loans in accordance with
the Program Agreements.

 

k. Security Interest. Sellers shall do all things necessary to preserve the
Purchased Mortgage Loans and the related Repurchase Assets so that they remain
subject to a first priority perfected security interest hereunder.

 

l. Records.

 

(1) Sellers shall collect and maintain or cause to be collected and maintained
all Records relating to the Purchased Mortgage Loans in accordance with industry
custom and practice for assets similar to the Purchased Mortgage Loans,
including those maintained pursuant to the preceding subparagraph, and all such
Records shall be in Custodian’s possession unless Buyer otherwise approves.
Sellers will not cause any such papers, records or files that are an original or
an only copy to leave Custodian’s possession, except for individual items
removed in connection with servicing a specific Mortgage Loan, in which event
Sellers will obtain or cause to be obtained a receipt from a financially
responsible person for any such paper, record or file. Sellers or the Servicer
of the Purchased Mortgage

 

-39-



--------------------------------------------------------------------------------

Loans will maintain all such Records not in the possession of Custodian in good
and complete condition in accordance with industry practices for assets similar
to the Purchased Mortgage Loans and preserve them against loss.

 

(2) For so long as Buyer has an interest in or lien on any Purchased Mortgage
Loan, Sellers will hold or cause to be held all related Records in trust for
Buyer. Sellers shall notify, or cause to be notified, every other party holding
any such Records of the interests and liens in favor of Buyer granted hereby.

 

(3) Upon reasonable advance notice from Custodian or Buyer, Sellers shall (x)
make any and all such Records available to Custodian or Buyer to examine any
such Records, either by its own officers or employees, or by agents or
contractors, or both, and make copies of all or any portion thereof, and (y)
permit Buyer or its authorized agents to discuss the affairs, finances and
accounts of Sellers with their chief operating officers and chief financial
officers and to discuss the affairs, finances and accounts of Sellers with their
independent certified public accountants.

 

m. Books. Sellers shall keep or cause to be kept in reasonable detail books and
records of account of its assets and business and shall clearly reflect therein
the transfer of Purchased Mortgage Loans to Buyer.

 

n. Approvals. Each Seller shall maintain all licenses, permits or other
approvals necessary for such Seller to conduct its business and to perform its
obligations under the Program Agreements, and such Seller shall conduct its
business strictly in accordance with applicable law.

 

o. Material Change in Business. Sellers shall not make any material change in
the primary nature of its business as carried on at the date hereof. There shall
be no material change in the senior management of any Seller.

 

p. Underwriting Guidelines. In the event that the Sellers make any amendment or
modification to the Underwriting Guidelines, the Seller shall promptly deliver
to Buyer a complete copy of the amended or modified Underwriting Guidelines.

 

q. Distributions. No Seller shall pay any dividends greater than Net Income in
any given calendar year. If an Event of Default has occurred and is continuing,
no Seller shall pay any dividends with respect to any capital stock or other
equity interests in such entity, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of Sellers.

 

r. Applicable Law. Each Seller shall comply with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority and
cause the Purchased Mortgage Loans or the related Repurchase Assets to comply in
all material respects with all applicable rules, regulations and other laws.
Sellers will not allow any default for which any Seller is responsible to occur
under any Program Agreement and Sellers shall fully perform or cause to be
performed when due all of its material obligations under any Purchased Mortgage
Loans or the related Repurchase Assets and any Program Agreement.

 

-40-



--------------------------------------------------------------------------------

s. Existence. Each Seller shall preserve and maintain its legal existence and
all of its material rights, privileges, licenses and franchises.

 

t. Chief Executive Office; Jurisdiction of Organization. No Seller shall move
its chief executive office from the address referred to in Section 13(a)(17) or
change its jurisdiction of organization from the jurisdiction referred to in
Section 13(a)(17) unless it shall have provided Buyer 30 days’ prior written
notice of such change.

 

u. Taxes. Sellers shall timely file all tax returns that are required to be
filed by them and shall timely pay and discharge all taxes, assessments and
governmental charges or levies imposed on it or on its income or profits or on
any of its property prior to the date on which penalties attach thereto, except
for any such tax, assessment, charge or levy the payment of which is being
contested in good faith and by proper proceedings and against which adequate
reserves are being maintained.

 

v. Transactions with Affiliates. No Seller will enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any Affiliate unless such transaction is
(a) otherwise permitted under the Program Agreements, (b) in the ordinary course
of such Seller’s business and (c) upon fair and reasonable terms no less
favorable to such Seller than it would obtain in a comparable arm’s length
transaction with a Person which is not an Affiliate, or make a payment that is
not otherwise permitted by this Section to any Affiliate.

 

w. Guarantees. No Seller shall create, incur, assume or suffer to exist any
Guarantees, except (i) to the extent reflected in such Seller’s financial
statements or notes thereto, (ii) to the extent the aggregate Guarantees of all
Sellers do not exceed $2 million, and (iii) to the extent such Guarantees are in
favor of another Seller.

 

x. Indebtedness. Sellers shall not incur any additional material Indebtedness
(other than (i) the Existing Indebtedness in amounts not to exceed the amounts
specified on Exhibit J hereto or Indebtedness that would be subordinated to the
Buyer, (ii) usual and customary accounts payable for a mortgage company and
(iii) usual and customary mortgage warehouse financing or repurchase facilities
in the ordinary course of business) without the prior written consent of Buyer.

 

y. True and Correct Information. All information, reports, exhibits, schedules,
financial statements or certificates of any Seller, any Affiliate thereof or any
of their officers furnished to Buyer hereunder and during Buyer’s diligence of
Sellers are and will be true and complete in all material respects and do not
omit to disclose any material facts necessary to make the statements herein or
therein,

 

-41-



--------------------------------------------------------------------------------

in light of the circumstances in which they are made, not misleading. All
required financial statements, information and reports delivered by any Seller
to Buyer pursuant to this Agreement shall be prepared in accordance with U.S.
GAAP, or, if applicable, to SEC filings, the appropriate SEC accounting
regulations.

 

z. RESERVED

 

aa. RESERVED

 

bb. No Pledge. Sellers shall not pledge, transfer or convey any security
interest in the Collection Account to any Person without the express written
consent of Buyer.

 

cc. Plan Assets. No Seller shall be an employee benefit plan as defined in
Section 3 of Title I of ERISA, or a plan described in Section 4975(e)(1) of the
Code and no Seller shall use “plan assets” within the meaning of 29 CFR
§2510.3-101 to engage in this Repurchase Agreement or any Transaction hereunder.

 

dd. HELOC Provisions. With respect to each HELOC, if a Mortgagor requests an
increase in the related Credit Limit, the related Seller, shall, in its sole
discretion, either accept or reject the Mortgagor’s request in accordance with
such Seller’s Underwriting Guidelines and notify the Buyer in writing of such
Seller’s decision. If the request for a Credit Limit increase is accepted by a
Seller, the increase will be effected by such Seller through modification of the
Mortgage Loan with the Mortgagor. Sellers shall deliver to the Buyer an updated
Mortgage Loan Schedule reflecting the modification to the Mortgage Loan and
shall deliver any modified Mortgage Loan Documents to the Custodian.
Notwithstanding anything to the contrary herein, in no event shall Buyer have
any obligation to fund any Draws with respect to any HELOC, which obligations
shall be retained by the Sellers.

 

ee. Opinion of Counsel. On or prior to the earlier of the initial Transaction by
ECC or the REIT Event, ECC shall satisfy all conditions precedent to the initial
Transaction set forth in Section 10(a) hereof.

 

15. Events of Default

 

Each of the following shall constitute an “Event of Default” hereunder:

 

a. Payment Failure. Any Seller shall default in the payment of (i) any
Repurchase Price, Price Differential, or Margin Deficit, when the same shall
become due and payable, whether at the due date thereof, or by acceleration or
otherwise, or (ii) Expenses, or any other Obligation or any other amount payable
by it hereunder or under any other Program Agreement (and such failure to pay
pursuant to this clause (ii) shall continue for more than 2 Business Days
following written demand therefor).

 

b. Cross Default. (i) Any Seller shall be in default beyond any applicable
notice and cure periods under (i) any other Indebtedness of a Seller which
default (1)

 

-42-



--------------------------------------------------------------------------------

involves the failure to pay a matured obligation in excess of $1 million and (2)
permits the acceleration of the maturity of obligations by any other party to or
beneficiary with respect to such Indebtedness, or (ii) any other contract to
which a Seller or such Affiliate is a party beyond any applicable notice and
cure periods which default (1) involves the failure to pay a matured obligation
in excess of $1 million, and (2) permits the acceleration of the maturity of
obligations by any other party to or beneficiary of such contract.

 

c. Assignment. Assignment or attempted assignment by any Seller of this
Agreement or any rights hereunder without first obtaining the specific written
consent of Buyer, or the granting by any Seller of any security interest, lien
or other encumbrances on any Purchased Mortgage Loans to any person other than
Buyer.

 

d. Insolvency. An Act of Insolvency shall have occurred with respect to any
Seller, or any Affiliate thereof.

 

e. Material Adverse Change. Any material adverse change in the Property (taken
as a whole), business, financial condition or operations of any Seller or any of
its Affiliates shall occur, in each case as determined by Buyer in its sole good
faith discretion, or any other condition shall exist which, in Buyer’s sole good
faith discretion, constitutes a material impairment of any Seller’s ability to
perform its obligations under this Agreement or any other Program Agreement.

 

f. Breach of Financial Representation or Covenant or Obligation. A breach by any
Seller of any of the representations, warranties or covenants or obligations set
forth in Sections 13(a)(1), 13(a)(7), 13(a)(12), 13(a)(19), 13(a)(23), 14a, 14b,
14d, 14e, 14s, 14w, 14x, 14bb or 14cc of this Agreement.

 

g. Breach of Non-Financial Representation or Covenant. A breach by a Seller of
any other material representation, warranty or covenant set forth in this
Agreement (and not otherwise specified in Section 15(f) above), if such breach
is not cured within five (5) Business Days of notice or knowledge (other than
the representations and warranties set forth in Schedule 1, which shall be
considered solely for the purpose of determining the Market Value, the existence
of a Margin Deficit and the obligation to repurchase such Mortgage Loan) unless
(i) such party shall have made any such representations and warranties with
knowledge that they were materially false or misleading at the time made or (ii)
any such representations and warranties have been determined in good faith by
Buyer in its good faith discretion to be materially false or misleading on a
regular basis.

 

h. Change of Control. The occurrence of a Change in Control.

 

i. Failure to Transfer. Any Seller fails to transfer a material portion of the
Purchased Mortgage Loans to Buyer on the applicable Purchase Date (provided
Buyer has tendered the related Purchase Price).

 

-43-



--------------------------------------------------------------------------------

j. Judgment. A final judgment or judgments for the payment of money in excess of
(i) initially and until the ATNW $400m Step-Up Date, $5,000,000 and (ii) on and
after the ATNW $400m Step-Up Date, $15,000,000 in the aggregate shall be
rendered against any Seller and/or any of its Affiliates by one or more courts,
administrative tribunals or other bodies having jurisdiction and the same shall
not be satisfied, discharged (or provision shall not be made for such discharge)
or bonded, or a stay of execution thereof shall not be procured, within 30 days
from the date of entry thereof.

 

k. Government Action. Any Governmental Authority or any person, agency or entity
acting or purporting to act under governmental authority shall have taken any
action to condemn, seize or appropriate, or to assume custody or control of, all
or any substantial part of the Property of any Seller or any Affiliate thereof,
or shall have taken any action to displace the management of any Seller or any
Affiliate thereof or to curtail its authority in the conduct of the business of
any Seller or any Affiliate thereof, or takes any action in the nature of
enforcement to remove, limit or restrict the approval of any Seller or Affiliate
as an issuer, buyer or a seller/servicer of Mortgage Loans or securities backed
thereby, and such action provided for in this subparagraph k shall not have been
discontinued or stayed within 45 days.

 

l. Inability to Perform. An officer of a Seller shall admit its inability to, or
its intention not to, perform any of such Seller’s Obligations hereunder.

 

m. Security Interest. This Agreement shall for any reason cease to create a
valid, first priority security interest in any material portion of the Purchased
Mortgage Loans or other Repurchase Assets purported to be covered hereby.

 

n. Financial Statements. A Seller’s audited annual financial statements or the
notes thereto or other opinions or conclusions stated therein shall be qualified
or limited by reference to the status of such Seller as a “going concern” or a
reference of similar import.

 

o. REIT Asset and Income Tests. On and after the REIT Event, the failure of ECC
to satisfy any of the following asset or income tests and Buyer has delivered
notice of an Event of Default to the Sellers with respect thereto:

 

(1) At the close of each taxable year, at least 75 percent of ECC’s gross income
consists of (i) “rents from real property” within the meaning of Section
856(c)(3)(A) of the Code, (ii) interest on obligations secured by mortgages on
real property or on interests in real property, within the meaning of Section
856(c)(3)(B) of the Code, (iii) gain from the sale or other disposition of real
property (including interests in real property and interests in mortgages on
real property) which is not property described in Section 1221(a)(1) of the
Code, within the meaning of Section 856(c)(3)(C) of the Code, (iv) dividends or
other distributions on, and gain (other than gain from “prohibited transactions”
within the meaning of Section 857(b)(6)(B)(iii) of the Code) from the sale or
other

 

-44-



--------------------------------------------------------------------------------

disposition of, transferable shares (or transferable certificates of beneficial
interest) in other qualifying REITs within the meaning of Section 856(d)(3)(D)
of the Code, and (v) amounts described in Sections 856(c)(3)(E) through
856(c)(3)(I) of the Code.

 

(2) At the close of each taxable year, at least 95 percent of ECC’s gross income
consists of (i) the items of income described in paragraph 1 hereof (other than
those described in Section 856(c)(3)(I) of the Code), (ii) gain realized from
the sale or other disposition of stock or securities which are not property
described in Section 1221(a)(1) of the Code, (iii) interest and (iv) dividends.

 

(3) At the close of each quarter of ECC’s taxable years, at least 75 percent of
the value of ECC’s total assets (as determined in accordance with Treasury
Regulations Section 1.856-2(d)) will consist of real estate assets within the
meaning of Sections 856(c)(4) and 856(c)(5)(B) of the Code, cash and cash items
(including receivables which arise in the ordinary course of ECC’s operations,
but not including receivables purchased from another person), and Government
Securities; unless (a) the test described in this paragraph (3) has been
satisfied as of the end of the immediately preceding quarter of ECC’s taxable
year, (b) such test is not satisfied as the result of the acquisition of a
security or property during the current quarter of ECC’s taxable year, (c) ECC
delivers within 10 days after the end of the current quarter of ECC’s taxable
year to Buyer notice that such test is not satisfied, (d) such test is satisfied
within the 30 day period as provided under section 856(c)(4), and (e) an officer
of ECC certifies as to such satisfaction within such 30 day period, and provides
documentation, reasonably satisfactory to Buyer evidencing such satisfaction.
For purposes of the certifications in paragraphs (3) and (4): (i) ECC’s assets
will include (x) the assets owned by any qualified REIT subsidiaries within the
meaning of Section 856(i) of the Code (“Qualified REIT Subsidiaries”) and any
other disregarded entities for U.S. federal income tax purposes in which ECC
owns an interest; and (y) ECC’s allocable share (based on ECC’s proportionate
capital interest) of the assets owned by any entity treated as a partnership for
U.S. federal income tax purposes (a “Partnership”) in which ECC owns an
interest; and (ii) ECC’s direct or indirect ownership of the stock of any
Qualified REIT Subsidiaries and the equity interests in any disregarded entities
or Partnerships shall be disregarded, provided, however, for purposes of the 10%
asset test described in 4(ii)(y) below, ECC’s interest in the assets of a
Partnership shall be determined in accordance with Section 856(m)(3) of the
Code.

 

(4) At the close of each quarter of each of ECC’s taxable years, (a) not more
than 25 percent of the value of ECC’s total assets will be represented by
securities (other than those described in paragraph 3), (b) not more than 20
percent of the value of ECC’s total assets will be represented by securities of
one or more taxable REIT subsidiaries within the meaning of Section 856(i) of
the Code (“Taxable REIT Subsidiaries”), and (c) (i) not more than 5 percent of
the value of ECC’s total assets will be represented by securities of any one
issuer (other than Government Securities and securities of Taxable REIT
Subsidiaries),

 

-45-



--------------------------------------------------------------------------------

and (ii) (x) ECC will not hold securities possessing more than 10 percent of the
total voting power of the outstanding securities of any one issuer (other than
Government Securities and securities of Taxable REIT Subsidiaries and (y) ECC
will not hold securities having a value of more than 10 percent of total value
of the outstanding securities of any one issuer (other than Government
Securities, securities of Taxable REIT Subsidiaries, and securities described in
Section 856(m)(1) of the Code); unless (d) the tests described in this paragraph
(4) have been satisfied as of the end of the immediately preceding quarter of
ECC’s taxable year, (e) any of the tests described in this paragraph (4) are not
satisfied as the result of the acquisition of a security or property during the
current quarter of ECC’s taxable year, (f) ECC delivers within 10 days after the
end of the current quarter of ECC’s taxable year to Buyer notice that such test
is not satisfied, (g) such test is satisfied within the 30 day period as
provided under section 856(c)(4), and (h) an officer of ECC certifies as to such
satisfaction within such 30 day period, and provides documentation, reasonably
satisfactory to Buyer evidencing such satisfaction.

 

An Event of Default shall be deemed to be continuing unless expressly waived by
Buyer in writing.

 

16. Remedies Upon Default

 

In the event that an Event of Default shall have occurred:

 

a. Buyer may, at its option (which option shall be deemed to have been exercised
immediately upon the occurrence of an Act of Insolvency of any Seller or any
Affiliate), declare an Event of Default to have occurred hereunder and, upon the
exercise or deemed exercise of such option, the Repurchase Date for each
Transaction hereunder shall, if it has not already occurred, be deemed
immediately to occur (except that, in the event that the Purchase Date for any
Transaction has not yet occurred as of the date of such exercise or deemed
exercise, such Transaction shall be deemed immediately canceled). Buyer shall
(except upon the occurrence of an Act of Insolvency) give notice to Sellers of
the exercise of such option as promptly as practicable.

 

b. If Buyer exercises or is deemed to have exercised the option referred to in
subparagraph (a) of this Section, (i) Sellers’ obligations in such Transactions
to repurchase all Purchased Mortgage Loans, at the Repurchase Price therefor on
the Repurchase Date determined in accordance with subparagraph (a) of this
Section, shall thereupon become immediately due and payable, (ii) all Income
paid after such exercise or deemed exercise shall be retained by Buyer and
applied, in Buyer’s sole discretion, to the aggregate unpaid Repurchase Prices
for all outstanding Transactions and any other amounts owing by each Seller
hereunder, and (iii) each Seller shall immediately deliver to Buyer the Mortgage
Files relating to any Purchased Mortgage Loans subject to such Transactions then
in Sellers’ possession or control.

 

-46-



--------------------------------------------------------------------------------

c. Until and unless the Obligations are paid in full, Buyer also shall have the
right to obtain physical possession, and to commence an action to obtain
physical possession, of all Records and files of each Seller relating to the
Purchased Mortgage Loans subject to this Agreement and all documents relating to
the Purchased Mortgage Loans (including, without limitation, any legal, credit
or servicing files with respect to the Purchased Mortgage Loans) which are then
or may thereafter come in to the possession of each Seller or any third party
acting for such Seller. To obtain physical possession of any Purchased Mortgage
Loans held by Custodian, Buyer shall present to Custodian a Trust Receipt and
Certification. Buyer shall be entitled to specific performance of all agreements
of each Seller contained in this Agreement.

 

d. Buyer shall have the right to direct all Servicers then servicing any
Purchased Mortgage Loans to remit all collections thereon to Buyer, and if any
such payments are received by a Seller, such Seller shall not commingle the
amounts received with other funds of such Seller and shall promptly pay them
over to Buyer. Buyer shall also have the right to terminate any one or all of
the Servicers then servicing any Purchased Mortgage Loans with or without cause.
In addition, Buyer shall have the right to immediately sell the Purchased
Mortgage Loans and liquidate all Repurchase Assets. Such disposition of
Purchased Mortgage Loans may be, at Buyer’s option, on either a
servicing-released or a servicing-retained basis. Buyer shall not be required to
give any warranties as to the Purchased Mortgage Loans with respect to any such
disposition thereof. Buyer may specifically disclaim or modify any warranties of
title or the like relating to the Purchased Mortgage Loans. The foregoing
procedure for disposition of the Purchased Mortgage Loans and liquidation of the
Repurchase Assets shall not be considered to adversely affect the commercial
reasonableness of any sale thereof. Each Seller agrees that it would not be
commercially unreasonable for Buyer to dispose of the Purchased Mortgage Loans
or the Repurchase Assets or any portion thereof by using Internet sites that
provide for the auction of assets similar to the Purchased Mortgage Loans or the
Repurchase Assets, or that have the reasonable capability of doing so, or that
match buyers and sellers of assets. Buyer shall be entitled to place the
Purchased Mortgage Loans in a pool for issuance of mortgage-backed securities at
the then-prevailing price for such securities and to sell such securities for
such prevailing price in the open market. Buyer shall also be entitled to sell
any or all of such Mortgage Loans individually for the prevailing price. Buyer
shall also be entitled, in its sole discretion to elect, in lieu of selling all
or a portion of such Purchased Mortgage Loans, to give each Seller credit for
such Purchased Mortgage Loans and the Repurchase Assets in an amount equal to
the Market Value of the Purchased Mortgage Loans against the aggregate unpaid
Repurchase Price and any other amounts owing by each Seller hereunder.

 

e. Upon the happening of one or more Events of Default, Buyer may apply any
proceeds from the liquidation of the Purchased Mortgage Loans and Repurchase
Assets to the Repurchase Prices hereunder and all other Obligations in the
manner Buyer deems appropriate in its good faith discretion subject to
applicable law.

 

-47-



--------------------------------------------------------------------------------

f. Sellers shall be liable to Buyer for (i) the amount of all reasonable legal
or other expenses (including, without limitation, all costs and expenses of
Buyer in connection with the enforcement of this Agreement or any other
agreement evidencing a Transaction, whether in action, suit or litigation or
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally, further including, without limitation, the reasonable fees and
expenses of counsel (including the costs of internal counsel of Buyer) incurred
in connection with or as a result of an Event of Default, (ii) damages in an
amount equal to the cost (including all fees, expenses and commissions) of
entering into replacement transactions and entering into or terminating hedge
transactions in connection with or as a result of an Event of Default, and (iii)
any other loss, damage, cost or expense directly arising from the occurrence of
an Event of Default in respect of a Transaction.

 

g. To the extent permitted by applicable law, following the occurrence of an
Event of Default, Sellers shall be liable to Buyer for interest on any amounts
owing by Sellers hereunder, from the date any Seller become liable for such
amounts hereunder until such amounts are (i) paid in full by such Sellers or
(ii) satisfied in full by the exercise of Buyer’s rights hereunder. Interest on
any sum payable by any Seller under this Section 16(g) shall be at a rate equal
to the Post-Default Rate.

 

h. Buyer shall have, in addition to its rights hereunder, any rights otherwise
available to it under any other agreement or applicable law.

 

i. Buyer may exercise one or more of the remedies available to Buyer immediately
upon the occurrence of an Event of Default and, except to the extent provided in
subsections (a) and (d) of this Section, at any time thereafter without notice
to Sellers. All rights and remedies arising under this Agreement as amended from
time to time hereunder are cumulative and not exclusive of any other rights or
remedies which Buyer may have.

 

j. Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and Sellers hereby expressly waive any defenses Sellers
might otherwise have to require Buyer to enforce its rights by judicial process.
Sellers also waive any defense (other than a defense of payment or performance)
Sellers might otherwise have arising from the use of nonjudicial process,
enforcement and sale of all or any portion of the Repurchase Assets, or from any
other election of remedies. Sellers recognize that nonjudicial remedies are
consistent with the usages of the trade, are responsive to commercial necessity
and are the result of a bargain at arm’s length.

 

17. Reports

 

a. Notices. Sellers shall furnish to Buyer (x) promptly, copies of any material
and adverse notices (including, without limitation, notices of defaults,
breaches, potential defaults or potential breaches) and any material financial
information

 

-48-



--------------------------------------------------------------------------------

regarding such Seller’s financial condition (and provided that this shall not
require the reporting of information relating primarily to mortgage loans and
other assets the subject of other financing facilities except as set forth
below) that is not otherwise required to be provided by Sellers hereunder which
is given to any Seller’s lenders, (y) immediately, receipt of notice of the
occurrence of any Event of Default hereunder or default or breach by any Seller
or Servicer of any obligation under any Program Agreement or any material
contract or agreement of any Seller or Servicer or the occurrence of any event
or circumstance that such party reasonably expects has resulted in, or will,
with the passage of time, result in, a Material Adverse Effect or an Event of
Default or such a default or breach by such party and (z) the following:

 

(1) as soon as available and in any event within forty-five (45) calendar days
after the end of each calendar month, the unaudited consolidated balance sheets
of Sellers and their consolidated Subsidiaries as at the end of such period and
the related unaudited consolidated statements of income and retained earnings
and of cash flows for the Sellers and their consolidated Subsidiaries for such
period and the portion of the fiscal year through the end of such period,
accompanied by a certificate of a Responsible Officer of the Sellers, which
certificate shall state that said consolidated financial statements fairly
present in all material respects the consolidated financial condition and
results of operations of the Sellers and their consolidated Subsidiaries in
accordance with GAAP, consistently applied, as at the end of, and for, such
period (subject to normal year-end adjustments);

 

(2) as soon as available and in any event within ninety (90) days after the end
of each fiscal year of the Sellers, the consolidated balance sheets of the
Sellers and their consolidated Subsidiaries as at the end of such fiscal year
and the related consolidated statements of income and retained earnings and of
cash flows for the Sellers and their consolidated Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
year, accompanied by an opinion thereon of independent certified public
accountants of recognized national standing, which opinion and the scope of
audit shall be acceptable to Buyer in its sole discretion, shall have no “going
concern” qualification and shall state that said consolidated financial
statements fairly present the consolidated financial condition and results of
operations of the Sellers and their respective consolidated Subsidiaries as at
the end of, and for, such fiscal year in accordance with GAAP;

 

(3) such other prepared statements that Buyer may reasonably request;

 

(4) if applicable, copies of any 10-Ks, 10-Qs, registration statements and other
“corporate finance” SEC filings (other than 8-Ks) by each Seller, within 5
Business Days of their filing with the SEC; provided, that, each Seller or any
Affiliate will provide Buyer and Credit Suisse First Boston Corporation with a
copy of the annual 10-K filed with the SEC by each Seller or their Affiliates,
no later than 90 days after the end of the year;

 

-49-



--------------------------------------------------------------------------------

(5) as soon as available, and in any event within thirty (30) days of receipt,
copies of relevant portions of all final written agency, Governmental Authority
and investor audits, examinations, evaluations, monitoring reviews and reports
of its operations (including those prepared on a contract basis) which provide
for or relate to (i) material corrective action required, (ii) material
sanctions proposed, imposed or required, including without limitation notices of
defaults, notices of termination of approved status, notices of imposition of
supervisory agreements or interim servicing agreements, and notices of
probation, suspension, or non-renewal, or (iii) “report cards,” “grades” or
other classifications of the quality of each Seller’s operations;

 

(6) from time to time such other information regarding the financial condition,
operations, or business of each Seller as Buyer may reasonably request;

 

(7) as soon as reasonably possible, and in any event within thirty (30) days
after a Responsible Officer of any Seller has actual notice of the occurrence of
any Event of Termination, stating the particulars of such Event of Termination
in reasonable detail;

 

(8) As soon as reasonably possible, notice of any of the following events:

 

(a) change in the insurance coverage required of Sellers, Servicer or any other
Person pursuant to any Program Agreement, with a copy of evidence of same
attached;

 

(b) any material dispute, litigation, investigation, proceeding or suspension
between any Seller or Servicer, on the one hand, and any Governmental Authority
or any Person;

 

(c) any material change in accounting policies or financial reporting practices
of any Seller or Servicer;

 

(d) with respect to any Purchased Mortgage Loan, immediately upon receipt of
notice or knowledge thereof, that the underlying Mortgaged Property has been
damaged by waste, fire, earthquake or earth movement, windstorm, flood, tornado
or other casualty, or otherwise damaged so as to affect adversely the value of
such Mortgaged Loan;

 

(e) any material issues raised upon examination of any Seller or any Seller’s
facilities by any Governmental Authority;

 

-50-



--------------------------------------------------------------------------------

(f) any material change in the Indebtedness of any Seller, including, without
limitation, any default, renewal, non-renewal, termination, increase in
available amount or decrease in available amount related thereto;

 

(g) promptly upon receipt of notice or knowledge of (i) any default related to
any Repurchase Asset, (ii) any lien or security interest (other than security
interests created hereby or by the other Program Agreements) on, or claim
asserted against, any of the Purchased Mortgage Loans; and

 

(h) any other event, circumstance or condition that has resulted, or has a
reasonable likelihood of resulting, in a Material Adverse Effect with respect to
any Seller or Servicer.

 

b. Officer’s Certificates. Each Seller will furnish to Buyer, at the time such
Seller furnishes each set of financial statements pursuant to Section 17(a)(1)
or (2) above, a certificate of a Responsible Officer of such Seller in the form
of Exhibit D hereto.

 

c. Mortgage Loan Reports. Each Seller will furnish to Buyer monthly electronic
Mortgage Loan performance data, including, without limitation, delinquency
reports (i.e., delinquency, foreclosure and net charge-off reports).

 

d. Asset Tape. Each Seller shall provide to Buyer, electronically, in a format
mutually acceptable to Buyer and Sellers, an Asset Tape by no later than the
Reporting Date.

 

e. Other. Each Seller shall deliver to Buyer any other reports or information
reasonably requested by Buyer or as otherwise required pursuant to this
Agreement.

 

18. Repurchase Transactions

 

Buyer may, in its sole election, engage in repurchase transactions with the
Purchased Mortgage Loans or otherwise pledge, hypothecate, assign, transfer or
otherwise convey the Purchased Mortgage Loans with a counterparty of Buyer’s
choice. Unless an Event of Default shall have occurred, no such transaction
shall relieve Buyer of its obligations to transfer Purchased Mortgage Loans to
Sellers, free and clear of any security interests and other Liens created by
Buyer, pursuant to Section 4 hereof, or of Buyer’s obligation to credit or pay
Income to, or apply Income to the obligations of, Sellers pursuant to Section 7
hereof. In the event Buyer engages in a repurchase transaction with any of the
Purchased Mortgage Loans or otherwise pledges or hypothecates any of the
Purchased Mortgage Loans, Buyer shall have the right to assign to Buyer’s
counterparty any of the applicable representations or warranties herein and the
remedies for breach thereof, as they relate to the Purchased Mortgage Loans that
are subject to such repurchase transaction.

 

-51-



--------------------------------------------------------------------------------

19. Single Agreement

 

Buyer and Sellers acknowledge that, and have entered hereunto, and will enter
into each Transaction hereunder, in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, each of Buyer and Sellers agrees (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, (ii) that each of them shall be entitled to
set-off claims and apply property held by them in respect of any Transaction
against obligations owing to them in respect of any other Transactions
hereunder, (iii) that payments, deliveries and other transfers made by either of
them in respect of any Transaction shall be deemed to have been made in
consideration of payments, deliveries and other transfers in respect of any
other Transactions hereunder, and the obligations to make any such payments,
deliveries and other transfers may be applied against each other and netted and
(iv) to promptly notify the other after any such setoff or application.

 

20. Notices and Other Communications

 

Any and all notices (with the exception of Transaction Requests or Purchase
Confirmations, which shall be delivered via facsimile only), statements, demands
or other communications hereunder may be given by a party to the other by mail,
facsimile, messenger or otherwise to the address specified below, or so sent to
such party at any other place specified in a notice of change of address
hereafter received by the other. All notices, demands and requests hereunder may
be made orally, to be confirmed promptly in writing, or by other communication
as specified in the preceding sentence.

If to Sellers:

 

Encore Credit Corp.

 

1833 Alton Parkway

Irvine, CA 92606

Attention: Marcia Mascorro

Phone Number: (800) 472-2971 ext. 8552

Fax Number: (949) 221-9816

 

with a copy to:

 

Encore Credit Corp.

1833 Alton Parkway

Irvine, CA 92606

Attention: Alanna Darling

Phone Number: (800) 472-2971

Fax Number: (949) 221-9816

 

-52-



--------------------------------------------------------------------------------

If to Buyer:

 

For Transaction Requests and Purchase Confirmations:

 

Credit Suisse First Boston Mortgage Capital LLC

302 Carnegie Center, 2nd Floor

Princeton, NJ 08540

Attention: Tim Callahan

Phone Number: (609) 627-5053

Fax Number: (609) 627-5080

 

For all other Notices:

 

Credit Suisse First Boston Mortgage Capital LLC

302 Carnegie Center, 2nd Floor

Princeton, NJ 08540

Attention: Gary Timmerman

Phone Number: 609-627-5026

Fax Number: 609-627-5080

 

with a copy to:

 

Credit Suisse First Boston Mortgage Capital LLC

Eleven Madison Avenue

New York, NY 10010

Attention: Legal Department

 

21. Entire Agreement; Severability

 

This Agreement, together with other Repurchase Documents constitute the entire
understanding between the Sellers and Buyer with respect to the subject matter
they cover, and shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

22. Non assignability

 

The Program Agreements are not assignable by any Seller. Buyer may (with the
consent of the Sellers which consent shall not be unreasonably withheld, and
provided, that upon the occurrence and continuation of an Event of Default, or
in connection with an assignment by the Buyer to an Affiliate of the Buyer, no
such Seller consent shall be required) from time to time assign all or a portion
of its rights and obligations under this Agreement and the Program Agreements;
provided, however that Buyer shall maintain as agent of Sellers, for review by
Sellers upon written request, a register of assignees and a copy of an executed
assignment and acceptance by Buyer and assignee (“Assignment and Acceptance”),
specifying the percentage or portion of such rights and obligations assigned.
Upon such assignment, (a) such assignee shall

 

-53-



--------------------------------------------------------------------------------

be a party hereto and to each Program Agreement to the extent of the percentage
or portion set forth in the Assignment and Acceptance, and shall succeed to the
applicable rights and obligations of Buyer hereunder, and (b) Buyer shall, to
the extent that such rights and obligations have been so assigned by it to
either (i) an Affiliate of Buyer which assumes the obligations of Buyer or (ii)
to another Person approved by Sellers (such approval not to be unreasonably
withheld) which assumes the obligations of Buyer, be released from its
obligations hereunder and under the Program Agreements. Unless otherwise stated
in the Assignment and Acceptance, Sellers shall continue to take directions
solely from Buyer unless otherwise notified by Buyer in writing. Buyer may
distribute to any prospective assignee any document or other information
delivered to Buyer by Sellers.

 

23. Set-off

 

In addition to any rights and remedies of Buyer provided by law, Buyer shall
have the right, without prior notice to Sellers, any such notice being expressly
waived by Sellers to the extent permitted by applicable law, upon any amount
becoming due and payable by Sellers hereunder (whether at the stated maturity,
by acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Buyer or any branch or agency
thereof to or for the credit or the account of Sellers. Buyer agrees promptly to
notify Sellers after any such set-off and application made by Buyer; provided,
that the failure to give such notice shall not affect the validity of such
set-off and application.

 

24. Binding Effect; Governing Law; Jurisdiction

 

a. This Agreement shall be binding and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Each Seller
acknowledges that the obligations of Buyer hereunder or otherwise are not the
subject of any guaranty by, or recourse to, any direct or indirect parent or
other Affiliate of Buyer. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN § 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

 

b. EACH SELLER HEREBY WAIVES TRIAL BY JURY. EACH SELLER HEREBY IRREVOCABLY
CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW
YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS IN ANY ACTION OR
PROCEEDING. EACH SELLER HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION THEY MAY
HAVE TO, PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW YORK
AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH
RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS.

 

-54-



--------------------------------------------------------------------------------

25. No Waivers, Etc.

 

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 6(a), 16(a) or otherwise, will not constitute a
waiver of any right to do so at a later date.

 

26. Intent

 

a. The parties recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended (except insofar as the type of Purchased Mortgage Loans subject to such
Transaction or the term of such Transaction would render such definition
inapplicable), and a “securities contract” as that term is defined in Section
741 of Title 11 of the United States Code, as amended (except insofar as the
type of assets subject to such Transaction would render such definition
inapplicable).

 

b. It is understood that either party’s right to liquidate Purchased Mortgage
Loans delivered to it in connection with Transactions hereunder or to exercise
any other remedies pursuant to Section 16 hereof is a contractual right to
liquidate such Transaction as described in Sections 555 and 559 of Title 11 of
the United States Code, as amended.

 

c. The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

 

d. It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

 

e. The Buyer and the Sellers acknowledge that it is their intent for purposes of
U.S. federal, state and local income and franchise taxes, to treat the
Transactions as Indebtedness of the Sellers that is secured by the Purchased
Mortgage Loans

 

-55-



--------------------------------------------------------------------------------

and the Purchased Mortgage Loans as owned by the Sellers for federal income tax
purposes in the absence of an Event of Default by the Sellers and the exercise
of remedies by the Buyer. All parties to this Agreement agree to such treatment
and agree to take no action inconsistent with this treatment, unless required by
law.

 

27. Disclosure Relating to Certain Federal Protections

 

The parties acknowledge that they have been advised that:

 

a. in the case of Transactions in which one of the parties is a broker or dealer
registered with the SEC under Section 15 of the 1934 Act, the Securities
Investor Protection Corporation has taken the position that the provisions of
the SIPA do not protect the other party with respect to any Transaction
hereunder;

 

b. in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

 

c. in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.

 

28. Power of Attorney

 

Seller hereby authorizes Buyer to file such financing statement or statements
relating to the Repurchase Assets without Seller’s signature thereon as Buyer,
at its option, may deem appropriate. Seller hereby appoints Buyer as Seller’s
agent and attorney-in-fact to execute any such financing statement or statements
in Seller’s name and to perform all other acts which Buyer deems appropriate to
perfect and continue its ownership interest in and/or the security interest
granted hereby, if applicable, and to protect, preserve and realize upon the
Repurchase Assets, including, but not limited to, the right to endorse notes,
complete blanks in documents, transfer servicing, and sign assignments on behalf
of Seller as its agent and attorney-in-fact. This agency and power of attorney
is coupled with an interest and is irrevocable without Buyer’s consent.
Notwithstanding the foregoing, the power of attorney hereby granted may be
exercised only during the occurrence and continuance of any Event of Default
hereunder. Seller shall pay the filing costs for any financing statement or
statements prepared pursuant to this Section 28.

 

29. Buyer May Act Through Affiliates

 

Buyer may, from time to time, designate one or more affiliates for the purpose
of performing any action hereunder.

 

30. Indemnification; Obligations

 

a. Each Seller agrees to hold Buyer and each of its respective Affiliates and
their officers, directors, employees, agents and advisors (each, an “Indemnified
Party”)

 

-56-



--------------------------------------------------------------------------------

harmless from and indemnify each Indemnified Party (and will reimburse each
Indemnified Party as the same is incurred) against all liabilities, losses,
damages, judgments, costs and expenses (including, without limitation,
reasonable fees and expenses of counsel) of any kind which may be imposed on,
incurred by, or asserted against any Indemnified Party relating to or arising
out of this Agreement, any Transaction Request, Purchase Confirmation, any
Program Agreement or any transaction contemplated hereby or thereby resulting
from anything. Any indemnification under this Section 30 shall not include taxes
that are imposed on Buyer’s overall net income by the jurisdiction under the
laws of which Buyer is organized, of its principal office or of its lending
office, or any political subdivision thereof. However, if the Buyer would not
have been subject to taxes imposed by such jurisdiction but for Buyer having
executed, delivered, or performed its obligations or received payments under, or
enforced, this Agreement, any Transaction Request, Purchase Confirmation or any
Program Agreement, such taxes will be treated in accordance with this Section
30, other than the Indemnified Party’s gross negligence or willful misconduct.
Each Seller also agrees to reimburse each Indemnified Party for all reasonable
expenses in connection with the enforcement of this Agreement and the exercise
of any right or remedy provided for herein, any Transaction Request, Purchase
Confirmation and any Program Agreement, including, without limitation, the
reasonable fees and disbursements of counsel. Sellers’ agreements in this
Section 30 shall survive the payment in full of the Repurchase Price and the
expiration or termination of this Agreement. Each Seller hereby acknowledges
that its obligations hereunder are recourse obligations of Sellers and are not
limited to recoveries each Indemnified Party may have with respect to the
Purchased Mortgage Loans. Each Seller also agrees not to assert any claim
against Buyer or any of its Affiliates, or any of their respective officers,
directors, employees, attorneys and agents, on any theory of liability, for
special, indirect, consequential or punitive damages arising out of or otherwise
relating to the facility established hereunder, the actual or proposed use of
the proceeds of the Transactions, this Agreement or any of the transactions
contemplated thereby. THE FOREGOING INDEMNITY AND AGREEMENT NOT TO ASSERT CLAIMS
EXPRESSLY APPLIES, WITHOUT LIMITATION, TO THE NEGLIGENCE (BUT NOT GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE INDEMNIFIED PARTIES.

 

b. Without limitation to the provisions of Section 4, if any payment of the
Repurchase Price of any Transaction is made by Sellers other than on the then
scheduled Repurchase Date thereto as a result of an acceleration of the
Repurchase Date pursuant to Section 16 or for any other reason, Sellers shall,
upon demand by Buyer, pay to Buyer an amount sufficient to compensate Buyer for
any losses, costs or expenses that it may reasonably incur as of a result of
such payment.

 

c. Without limiting the provisions of Section 30(a) hereof, if Sellers fail to
pay when due any costs, expenses or other amounts payable by it under this
Agreement, including, without limitation, fees and expenses of counsel and
indemnities, such amount may be paid on behalf of Sellers by Buyer, in its sole
discretion.

 

-57-



--------------------------------------------------------------------------------

31. Counterparts

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all such counterparts shall together constitute
one and the same instrument.

 

32. Confidentiality

 

This Agreement and its terms, provisions, supplements and amendments, and
notices hereunder, are proprietary to Buyer and Agent and shall be held by each
Seller in strict confidence and shall not be disclosed to any third party
without the written consent of Buyer except for (i) disclosure to each Seller’s
direct and indirect Affiliates and Subsidiaries, attorneys or accountants, but
only to the extent such disclosure is necessary and such parties agree to hold
all information in strict confidence, or (ii) disclosure required by law, rule,
regulation or order of a court or other regulatory body. Notwithstanding the
foregoing or anything to the contrary contained herein or in any other Program
Agreement, the parties hereto may disclose to any and all Persons, without
limitation of any kind, the federal, state and local tax treatment of the
Transactions, any fact relevant to understanding the federal, state and local
tax treatment of the Transactions, and all materials of any kind (including
opinions or other tax analyses) relating to such federal, state and local tax
treatment and that may be relevant to understanding such tax treatment; provided
that no Seller may disclose the name of or identifying information with respect
to Buyer or Agent or any pricing terms (including, without limitation, the
Pricing Rate, Non-Utilization Fee, Commitment Fee, Purchase Price Percentage and
Purchase Price) or other nonpublic business or financial information (including
any sublimits and financial covenants) that is unrelated to the federal, state
and local tax treatment of the Transactions and is not relevant to understanding
the federal, state and local tax treatment of the Transactions, without the
prior written consent of the Buyer.

 

33. Recording of Communications

 

Buyer and Sellers shall have the right (but not the obligation) from time to
time to make or cause to be made tape recordings of communications between its
employees and those of the other party with respect to Transactions. Buyer and
Sellers consent to the admissibility of such tape recordings in any court,
arbitration, or other proceedings. The parties agree that a duly authenticated
transcript of such a tape recording shall be deemed to be a writing conclusively
evidencing the parties’ agreement.

 

34. Commitment Fee

 

Sellers shall pay to Buyer in immediately available funds a non-refundable
Commitment Fee due and owing upon closing and payable in arrears no later than
the Price Differential Payment Date following the end of each calendar quarter,
in the amount set forth in the fee schedule attached hereto as Annex II. Such
payment shall be made in Dollars, in immediately available funds, without
deduction, set-off or counterclaim, to Buyer at such account designated by
Buyer.

 

-58-



--------------------------------------------------------------------------------

35. Non-Utilization Fee

 

No later than the Price Differential Payment Date following the end of each
calendar quarter, Sellers shall pay in immediately available funds to Buyer a
non-refundable Non-Utilization Fee calculated in accordance with the formula set
forth in the schedule attached hereto as Annex III. Such payment shall be made
in Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to Buyer at such account designated by Buyer.

 

36. Periodic Due Diligence Review

 

Each Seller acknowledges that Buyer has the right to perform continuing due
diligence reviews with respect to the Sellers and the Mortgage Loans, for
purposes of verifying compliance with the representations, warranties and
specifications made hereunder, or otherwise, and each Seller agrees that upon
reasonable (but no less than two (2) Business Day’s) prior notice unless an
Event of Default shall have occurred, in which case no notice is required, to
Sellers, Buyer or its authorized representatives will be permitted during normal
business hours to examine, inspect, and make copies and extracts of, the
Mortgage Files and any and all documents, records, agreements, instruments or
information relating to such Mortgage Loans in the possession or under the
control of Sellers and/or the Custodian. Each Seller also shall make available
to Buyer a knowledgeable financial or accounting officer for the purpose of
answering questions respecting the Mortgage Files and the Mortgage Loans.
Without limiting the generality of the foregoing, each Seller acknowledges that
Buyer may purchase Mortgage Loans from Sellers based solely upon the information
provided by Sellers to Buyer in the Mortgage Loan Schedule and the
representations, warranties and covenants contained herein, and that Buyer, at
its option, has the right at any time to conduct a partial or complete due
diligence review on some or all of the Mortgage Loans purchased in a
Transaction, including, without limitation, ordering Broker’s price opinions,
new credit reports and new appraisals on the related Mortgaged Properties and
otherwise re-generating the information used to originate such Mortgage Loan.
Buyer may underwrite such Mortgage Loans itself or engage a mutually agreed upon
third party underwriter to perform such underwriting. Each Seller agrees to
cooperate with Buyer and any third party underwriter in connection with such
underwriting, including, but not limited to, providing Buyer and any third party
underwriter with access to any and all documents, records, agreements,
instruments or information relating to such Mortgage Loans in the possession, or
under the control, of Sellers. Sellers further agree that Sellers shall pay all
out-of-pocket costs and expenses incurred by Buyer in connection with Buyer’s
activities pursuant to this Section 36 (“Due Diligence Costs”); provided, that
such Due Diligence Costs shall not exceed $10,000 per calendar year unless a
Default or Event of Default shall have occurred, in which event Buyer shall have
the right to perform due diligence, at the sole expense of Sellers without
regard to the dollar limitation set forth herein.

 

37. Authorizations

 

Any of the persons whose signatures and titles appear on Schedule 2 are
authorized, acting singly, to act for Sellers or Buyer, as the case may be,
under this Agreement.

 

-59-



--------------------------------------------------------------------------------

38. Acknowledgement Of Anti-Predatory Lending Policies

 

Buyer has in place internal policies and procedures that expressly prohibit its
purchase of any High Cost Mortgage Loan.

 

39. Documents Mutually Drafted

 

The Seller and the Buyer agree that this Agreement each other Program Agreement
prepared in connection with the Transactions set forth herein have been mutually
drafted and negotiated by each party, and consequently such documents shall not
be construed against either party as the drafter thereof.

 

40. Joint and Several

 

Each Seller and Buyer hereby acknowledge and agree that Sellers are each jointly
and severally liable to Buyer for all of their respective obligations hereunder.

 

Signature Page Follows

 

-60-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Seller and the Buyer have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
date first above written.

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

By:  

/s/ Bruce S. Kaiserman

--------------------------------------------------------------------------------

Title:   Vice President Date:   2/18/05 Encore Credit Corp., as Seller By:  

/s/ W. E. Moffatt

--------------------------------------------------------------------------------

Title:   William E. Moffatt Date:   Treasurer 2-18-05 ECC Capital Corporation,
as Seller By:  

/s/ W. E. Moffatt

--------------------------------------------------------------------------------

Title:   William E. Moffatt Date:   Treasurer 2-18-05 Bravo Credit Corporation,
as Seller By:  

/s/ John Kontoulis

--------------------------------------------------------------------------------

Title:   EVP Date:   2-18-05



--------------------------------------------------------------------------------

SCHEDULE 1

 

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO PURCHASED MORTGAGE LOANS

 

With respect to each Purchased Mortgage Loan, Seller represents and warrants to
Buyer that each of the following representations and warranties are true and
correct, except with respect to any Repurchased Mortgage Loan in which the
claimed breach of the representation or warranty is expressly identified to
Buyer in writing pursuant to clause (b) of the definition of Repurchased
Mortgage Loan. With respect to any representations and warranties made to the
best of Seller’s knowledge, in the event that it is discovered that the
circumstances with respect to the related Mortgage Loan are not accurately
reflected in such representation and warranty notwithstanding the knowledge or
lack of knowledge of the Seller, then, notwithstanding that such representation
and warranty is made to the best of the Seller’s knowledge, such Mortgage Loan
shall be assigned a Market Value of zero.

 

(a) Payments Current. All payments required to be made up to the Purchase Date
for the Mortgage Loan under the terms of the Mortgage Note have been made and
credited. No payment required under the Mortgage Loan is delinquent nor has any
payment under the Mortgage Loan been delinquent at any time since the
origination of the Mortgage Loan. The first Monthly Payment shall be made, or
shall have been made, with respect to the Mortgage Loan on its Due Date or
within the grace period, all in accordance with the terms of the related
Mortgage Note.

 

(b) No Outstanding Charges. All taxes, governmental assessments, insurance
premiums, water, sewer and municipal charges, leasehold payments or ground rents
which previously became due and owing have been paid, or an escrow of funds has
been established in an amount sufficient to pay for every such item which
remains unpaid and which has been assessed but is not yet due and payable. No
Seller nor the Qualified Originator from which a Seller acquired the Mortgage
Loan has advanced funds, or induced, solicited or knowingly received any advance
of funds by a party other than the Mortgagor, directly or indirectly, for the
payment of any amount required under the Mortgage Loan, except for interest
accruing from the date of the Mortgage Note or date of disbursement of the
proceeds of the Mortgage Loan, whichever is earlier, to the day which precedes
by one month the Due Date of the first installment of principal and/or interest
thereunder.

 

(c) Original Terms Unmodified. The terms of the Mortgage Note and Mortgage have
not been impaired, waived, altered or modified in any respect, from the date of
origination; except by a written instrument which has been recorded, if
necessary to protect the interests of Buyer, and which has been delivered to the
Custodian and the terms of which are reflected in the Custodial Mortgage Loan
Schedule. The substance of any such waiver, alteration or modification has been
approved by the title insurer, to the extent required, and its terms are
reflected on the Custodial Mortgage Loan Schedule. No Mortgagor in respect of
the Mortgage Loan has been released, in whole or in part, except in connection
with an assumption agreement approved by the title insurer, to the extent
required by such policy, and which assumption agreement is part of the Mortgage
File delivered to the Custodian and the terms of which are reflected in the
Custodial Mortgage Loan Schedule.

 

Schedule 1-1



--------------------------------------------------------------------------------

(d) No Defenses. The Mortgage Loan is not subject to any right of rescission,
set-off, counterclaim or defense, including, without limitation, the defense of
usury, nor will the operation of any of the terms of the Mortgage Note or the
Mortgage, or the exercise of any right thereunder, render either the Mortgage
Note or the Mortgage unenforceable, in whole or in part and no such right of
rescission, set-off, counterclaim or defense has been asserted with respect
thereto, and no Mortgagor in respect of the Mortgage Loan was a debtor in any
state or Federal bankruptcy or insolvency proceeding at the time the Mortgage
Loan was originated. No Seller has knowledge nor has it received any notice that
any Mortgagor in respect of the Mortgage Loan is a debtor in any state or
federal bankruptcy or insolvency proceeding.

 

(e) Hazard Insurance. The Mortgaged Property is insured by a fire and extended
perils insurance policy, issued by a Qualified Insurer, and such other hazards
as are customary in the area where the Mortgaged Property is located, and to the
extent required by the related Seller as of the date of origination consistent
with the Underwriting Guidelines, against earthquake and other risks insured
against by Persons operating like properties in the locality of the Mortgaged
Property, in an amount not less than the greatest of (i) 100% of the replacement
cost of all improvements to the Mortgaged Property, (ii) the outstanding
principal balance of the Mortgage Loan, or (iii) the amount necessary to avoid
the operation of any co-insurance provisions with respect to the Mortgaged
Property, and consistent with the amount that would have been required as of the
date of origination in accordance with the Underwriting Guidelines. If any
portion of the Mortgaged Property is in an area identified by any federal
Governmental Authority as having special flood hazards, and flood insurance is
available, a flood insurance policy meeting the current guidelines of the
Federal Emergency Management Agency is in effect with a generally acceptable
insurance carrier, in an amount representing coverage not less than the least of
(1) the outstanding principal balance of the Mortgage Loan and, with respect to
any Second Lien Mortgage Loan, the outstanding principal balance of the prior
mortgage loan, (2) the full insurable value of the Mortgaged Property, and (3)
the maximum amount of insurance available under the National Flood Insurance Act
of 1968, as amended by the Flood Disaster Protection Act of 1974. All such
insurance policies (collectively, the “hazard insurance policy”) contain a
standard mortgagee clause naming each Seller, its successors and assigns
(including, without limitation, subsequent owners of the Mortgage Loan), as
mortgagee, and may not be reduced, terminated or canceled without 30 days’ prior
written notice to the mortgagee. No such notice has been received by any Seller.
All premiums on such insurance policy have been paid. The related Mortgage
obligates the Mortgagor to maintain all such insurance and, at such Mortgagor’s
failure to do so, authorizes the mortgagee to maintain such insurance at the
Mortgagor’s cost and expense and to seek reimbursement therefor from such
Mortgagor. Where required by state law or regulation, the Mortgagor has been
given an opportunity to choose the carrier of the required hazard insurance,
provided the policy is not a “master” or “blanket” hazard insurance policy
covering a condominium, or any hazard insurance policy covering the common
facilities of a planned unit development. The hazard insurance policy is the
valid and binding obligation of the insurer and is in full force and effect. No
Seller has engaged in, and has knowledge of the Mortgagor’s having engaged in,
any act or omission which would impair the coverage of any such policy, the
benefits of the endorsement provided for herein, or the validity and binding
effect of either including, without limitation, no unlawful fee, commission,

 

Schedule 1-2



--------------------------------------------------------------------------------

kickback or other unlawful compensation or value of any kind has been or will be
received, retained or realized by any attorney, firm or other Person, and no
such unlawful items have been received, retained or realized by any Seller.

 

(f) Compliance with Applicable Laws. Any and all requirements of any federal,
state or local law including, without limitation, usury, truth-in-lending, real
estate settlement procedures, consumer credit protection, equal credit
opportunity or disclosure laws applicable to the Mortgage Loan have been
complied with, the consummation of the transactions contemplated hereby will not
involve the violation of any such laws or regulations, and the related Seller
shall maintain or shall cause its agent to maintain in its possession, available
for the inspection of Buyer, and shall deliver to Buyer, upon demand, evidence
of compliance with all such requirements.

 

(g) No Satisfaction of Mortgage. The Mortgage has not been satisfied, canceled,
subordinated or rescinded, in whole or in part, and the Mortgaged Property has
not been released from the lien of the Mortgage, in whole or in part, nor has
any instrument been executed that would effect any such release, cancellation,
subordination or rescission. No Seller has waived the performance by the
Mortgagor of any action, if the Mortgagor’s failure to perform such action would
cause the Mortgage Loan to be in default, nor has any Seller waived any default
resulting from any action or inaction by the Mortgagor.

 

(h) Location and Type of Mortgaged Property. The Mortgaged Property is located
in an Acceptable State as identified in the Custodial Mortgage Loan Schedule and
consists of a single parcel of real property with a detached single family
residence erected thereon, or a two- to four-family dwelling, or an individual
condominium unit in a low-rise condominium project, or an individual unit in a
planned unit development or a de minimis planned unit development; provided,
however, that any condominium unit or planned unit development shall conform
with the applicable Fannie Mae and Freddie Mac requirements regarding such
dwellings or shall conform to underwriting guidelines acceptable to Buyer in its
sole discretion and that no residence or dwelling is a mobile home. No portion
of the Mortgaged Property is used for commercial purposes; provided, that, the
Mortgaged Property may be a mixed use property if such Mortgaged Property
conforms to underwriting guidelines acceptable to Buyer in its sole discretion.

 

(i) Valid First or Second Lien. The Mortgage is a valid, subsisting, enforceable
and perfected (a) with respect to each first lien Mortgage Loan, first priority
lien and first priority security interest, or (b) with respect to each Second
Lien Mortgage Loan, second priority lien and second priority security interest,
in each case, on the real property included in the Mortgaged Property, including
all buildings on the Mortgaged Property and all installations and mechanical,
electrical, plumbing, heating and air conditioning systems located in or annexed
to such buildings, and all additions, alterations and replacements made at any
time with respect to the foregoing. The lien of the Mortgage is subject only to:

 

a. the lien of current real property taxes and assessments not yet due and
payable;

 

b. covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to prudent
mortgage lending institutions

 

Schedule 1-3



--------------------------------------------------------------------------------

generally and specifically referred to in Buyer’s title insurance policy
delivered to the originator of the Mortgage Loan and (a) referred to or
otherwise considered in the appraisal made for the originator of the Mortgage
Loan or (b) which do not adversely affect the Appraised Value of the Mortgaged
Property set forth in such appraisal;

 

c. other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property; and

 

d. with respect to each Mortgage Loan which is a Second Lien Mortgage Loan, a
first lien on the Mortgaged Property.

 

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates (a) with
respect to each first lien mortgage loan, a valid, subsisting and enforceable
first lien and first priority security interest or (b) with respect to each
Second Lien Mortgage Loan, second priority lien and second priority security
interest on the property described therein and Sellers have full right to pledge
and assign the same to Buyer. The Mortgaged Property was not, as of the date of
origination of the Mortgage Loan, subject to a mortgage, deed of trust, deed to
secure debt or other security instrument creating a lien subordinate to the lien
of the Mortgage.

 

(j) Validity of Mortgage Documents. The Mortgage Note and the Mortgage and any
other agreement executed and delivered by a Mortgagor or guarantor, if
applicable, in connection with a Mortgage Loan are genuine, and each is the
legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms. All parties to the Mortgage Note, the Mortgage and
any other such related agreement had legal capacity to enter into the Mortgage
Loan and to execute and deliver the Mortgage Note, the Mortgage and any such
agreement, and the Mortgage Note, the Mortgage and any other such related
agreement have been duly and properly executed by such related parties. No
fraud, error, omission, misrepresentation, negligence or similar occurrence with
respect to a Mortgage Loan has taken place on the part of any Person, including,
without limitation, the Mortgagor, any appraiser, any builder or developer, or
any other party involved in the origination of the Mortgage Loan. Each Seller
has reviewed all of the documents constituting the Mortgage File and has made
such inquiries as it deems necessary to make and confirm the accuracy of the
representations set forth herein. To the best of each Seller’s knowledge, except
as disclosed to Buyer in writing, all tax identifications and property
descriptions are legally sufficient; and tax segregation, where required, has
been completed.

 

(k) Full Disbursement of Proceeds. Except with respect to HELOCs, there is no
further requirement for future advances under the Mortgage Loan, and any and all
requirements as to completion of any on-site or off-site improvement and as to
disbursements of any escrow funds therefor have been complied with. All costs,
fees and expenses incurred in making or closing the Mortgage Loan and the
recording of the Mortgage were paid, and the Mortgagor is not entitled to any
refund of any amounts paid or due under the Mortgage Note or Mortgage.

 

(l) Ownership. Sellers have full right to sell the Mortgage Loan to Buyer free
and clear of any encumbrance, equity, participation interest, lien, pledge,
charge, claim or

 

Schedule 1-4



--------------------------------------------------------------------------------

security interest, and has full right and authority subject to no interest or
participation of, or agreement with, any other party, to sell each Mortgage Loan
pursuant to this Agreement and following the sale of each Mortgage Loan, Buyer
will own such Mortgage Loan free and clear of any encumbrance, equity,
participation interest, lien, pledge, charge, claim or security interest except
any such security interest created pursuant to the terms of this Agreement.

 

(m) Doing Business. All parties which have had any interest in the Mortgage
Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or, during the
period in which they held and disposed of such interest, were) (i) in compliance
with any and all applicable licensing requirements of the laws of the state
wherein the Mortgaged Property is located, and (ii) either (A) organized under
the laws of such state, (B) qualified to do business in such state, (C) a
federal savings and loan association, a savings bank or a national bank having a
principal office in such state, or (D) not doing business in such state.

 

(n) Title Insurance. Other than HELOCs where the Underwriting Guidelines provide
for origination without title insurance and the Take-out Investor does not
require title insurance for its purchase thereof, the Mortgage Loan is covered
by either (i) an attorney’s opinion of title and abstract of title, the form and
substance of which is acceptable to prudent mortgage lending institutions making
mortgage loans in the area wherein the Mortgaged Property is located or (ii) an
ALTA lender’s title insurance policy or other generally acceptable form of
policy or insurance acceptable to Fannie Mae or Freddie Mac and each such title
insurance policy is issued by a title insurer acceptable to Fannie Mae or
Freddie Mac and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring the related Seller, its successors and assigns, as
to the first or second priority lien of the Mortgage, as applicable, in the
original principal amount of the Mortgage Loan, with respect to a Mortgage Loan
other than a HELOC, or the original Credit Limit, with respect to a HELOC (or to
the extent a Mortgage Note provides for negative amortization, the maximum
amount of negative amortization in accordance with the Mortgage), subject only
to the exceptions contained in clauses (1), (2) and (3) and, with respect to
Second Lien Mortgage Loans, clause (4) of paragraph (i) of this Schedule 1, and
in the case of adjustable rate Mortgage Loans, against any loss by reason of the
invalidity or unenforceability of the lien resulting from the provisions of the
Mortgage providing for adjustment to the Mortgage Interest Rate and Monthly
Payment. Where required by state law or regulation, the Mortgagor has been given
the opportunity to choose the carrier of the required mortgage title insurance.
Additionally, such lender’s title insurance policy affirmatively insures ingress
and egress and against encroachments by or upon the Mortgaged Property or any
interest therein. The title policy does not contain any special exceptions
(other than the standard exclusions) for zoning and uses and has been marked to
delete the standard survey exception or to replace the standard survey exception
with a specific survey reading. The related Seller, its successors and assigns,
are the sole insureds of such lender’s title insurance policy, and such lender’s
title insurance policy is valid and remains in full force and effect and will be
in force and effect upon the consummation of the transactions contemplated by
this Agreement. No claims have been made under such lender’s title insurance
policy, and no prior holder or servicer of the related Mortgage, including the
related Seller, has done, by act or omission, anything which would impair the
coverage of such lender’s title insurance policy, including without limitation,
no unlawful fee, commission, kickback or other unlawful compensation or value of
any kind has been or will be received, retained or realized by any attorney,
firm or other Person, and no such unlawful items have been received, retained or
realized by the related Seller.

 

Schedule 1-5



--------------------------------------------------------------------------------

(o) No Defaults. There is no default, breach, violation or event of acceleration
existing under the Mortgage or the Mortgage Note and no event has occurred
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a default, breach, violation or event of
acceleration, and no Seller nor its predecessors have waived any default,
breach, violation or event of acceleration.

 

(p) No Mechanics’ Liens. There are no mechanics’ or similar liens or claims
which have been filed for work, labor or material (and no rights are outstanding
that under the law could give rise to such liens) affecting the Mortgaged
Property which are or may be liens prior to, or equal or coordinate with, the
lien of the Mortgage.

 

(q) Location of Improvements; No Encroachments. All improvements which were
considered in determining the Appraised Value of the Mortgaged Property lie
wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property. No improvement located on or being part of the Mortgaged
Property is in violation of any applicable zoning and building law, ordinance or
regulation.

 

(r) Origination; Payment Terms. The Mortgage Loan was originated by or in
conjunction with a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to Sections 203 and 211 of the National Housing Act, a
savings and loan association, a savings bank, a commercial bank, credit union,
insurance company or similar banking institution which is supervised and
examined by a federal or state authority. Other than respect to HELOCs,
principal and/or interest payments on the Mortgage Loan commenced no more than
60 days after funds were disbursed in connection with the Mortgage Loan. With
respect to adjustable rate Mortgage Loans, the Mortgage Interest Rate is
adjusted on each Interest Rate Adjustment Date to equal the Index plus the Gross
Margin (rounded up or down to the nearest .125%), subject to the Mortgage
Interest Rate Cap. Other than with respect to a HELOC, or the Credit Limit, with
respect to a HELOC, the Mortgage Note is payable on the first day of each month
in equal monthly installments of principal and/or interest (subject to an
“interest only” period in the case of Interest Only Loans), which installments
of interest (a) with respect to adjustable rate Mortgage Loans are subject to
change on the Interest Rate Adjustment Date due to adjustments to the Mortgage
Interest Rate on each Interest Rate Adjustment Date and (b) with respect to
Interest Only Loans are subject to change on the Interest Only Adjustment Date
due to adjustments to the Mortgage Interest Rate on each Interest Only
Adjustment Date, in both cases with interest calculated and payable in arrears,
sufficient to amortize the Mortgage Loan fully by the stated maturity date, over
an original term of not more than 30 years from commencement of amortization.
The Due Date of the first payment under the Mortgage Note is no more than 60
days from the date of the Mortgage Note. With respect to HELOCs, the related
Mortgagor may request advances up to the Credit Limit within the first ten years
following the date of origination. Each HELOC will amortize within 30 years from
the date of origination.

 

(s) Customary Provisions. The Mortgage Note has a stated maturity. The Mortgage
contains customary and enforceable provisions such as to render the rights and

 

Schedule 1-6



--------------------------------------------------------------------------------

remedies of the holder thereof adequate for the realization against the
Mortgaged Property of the benefits of the security provided thereby, including,
(i) in the case of a Mortgage designated as a deed of trust, by trustee’s sale,
and (ii) otherwise by judicial foreclosure. Upon default by a Mortgagor on a
Mortgage Loan and foreclosure on, or trustee’s sale of, the Mortgaged Property
pursuant to the proper procedures, the holder of the Mortgage Loan will be able
to deliver good and merchantable title to the Mortgaged Property. There is no
homestead or other exemption available to a Mortgagor which would interfere with
the right to sell the Mortgaged Property at a trustee’s sale or the right to
foreclose the Mortgage. The Mortgage Note and Mortgage are on forms acceptable
to Freddie Mac or Fannie Mae.

 

(t) Occupancy of the Mortgaged Property. As of the Purchase Date the Mortgaged
Property is lawfully occupied under applicable law. All inspections, licenses
and certificates required to be made or issued with respect to all occupied
portions of the Mortgaged Property and, with respect to the use and occupancy of
the same, including but not limited to certificates of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate
authorities. No Seller has received notification from any Governmental Authority
that the Mortgaged Property is in material non-compliance with such laws or
regulations, is being used, operated or occupied unlawfully or has failed to
have or obtain such inspection, licenses or certificates, as the case may be. No
Seller has received notice of any violation or failure to conform with any such
law, ordinance, regulation, standard, license or certificate. With respect to
any Mortgage Loan originated with an “owner-occupied” Mortgaged Property, the
Mortgagor represented at the time of origination of the Mortgage Loan that the
Mortgagor would occupy the Mortgaged Property as the Mortgagor’s primary
residence.

 

(u) No Additional Collateral. The Mortgage Note is not and has not been secured
by any collateral except the lien of the corresponding Mortgage and the security
interest of any applicable security agreement or chattel mortgage referred to in
clause (i) above.

 

(v) Deeds of Trust. In the event the Mortgage constitutes a deed of trust, a
trustee, authorized and duly qualified under applicable law to serve as such,
has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by the Custodian or
Buyer to the trustee under the deed of trust, except in connection with a
trustee’s sale after default by the Mortgagor.

 

(w) Transfer of Mortgage Loans. Except with respect to Mortgage Loans intended
for purchase by GNMA and for Mortgage Loans registered with MERS, the Assignment
of Mortgage is in recordable form and is acceptable for recording under the laws
of the jurisdiction in which the Mortgaged Property is located.

 

(x) Due-On-Sale. Except with respect to Mortgage Loans intended for purchase by
GNMA, the Mortgage contains an enforceable provision for the acceleration of the
payment of the unpaid principal balance of the Mortgage Loan in the event that
the Mortgaged Property is sold or transferred without the prior written consent
of the mortgagee thereunder.

 

(y) No Buydown Provisions; No Graduated Payments or Contingent Interests. The
Mortgage Loan does not contain provisions pursuant to which Monthly Payments are
paid or partially paid with funds deposited in any separate account established
by each Seller, the

 

Schedule 1-7



--------------------------------------------------------------------------------

Mortgagor, or anyone on behalf of the Mortgagor, or paid by any source other
than the Mortgagor nor does it contain any other similar provisions which may
constitute a “buydown” provision. The Mortgage Loan is not a graduated payment
mortgage loan and the Mortgage Loan does not have a shared appreciation or other
contingent interest feature.

 

(z) Consolidation of Future Advances. Any future advances made to the Mortgagor
prior to the Purchase Date have been consolidated with the outstanding principal
amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term. The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first or, in the case of Second Lien Mortgage Loans, a second lien
priority by a title insurance policy, an endorsement to the policy insuring the
mortgagee’s consolidated interest or by other title evidence acceptable to
Fannie Mae and Freddie Mac. The consolidated principal amount does not exceed
the original principal amount of the Mortgage Loan.

 

(aa) No Condemnation Proceeding. There have not been any condemnation
proceedings with respect to the Mortgaged Property and no Seller has knowledge
of any such proceedings.

 

(bb) Collection Practices; Escrow Deposits; Interest Rate Adjustments. The
origination and collection practices used by the originator, each servicer of
the Mortgage Loan and the related Seller with respect to the Mortgage Loan have
been in all respects in compliance with Accepted Servicing Practices, applicable
laws and regulations, and have been in all respects legal and proper. With
respect to escrow deposits and Escrow Payments, (other than with respect to each
Second Lien Mortgage Loan and for which the mortgagee under the first lien is
collecting Escrow Payments) all such payments are in the possession of, or under
the control of, any Seller and there exist no deficiencies in connection
therewith for which customary arrangements for repayment thereof have not been
made. All Escrow Payments have been collected in full compliance with state and
federal law. An escrow of funds is not prohibited by applicable law and has been
established in an amount sufficient to pay for every item that remains unpaid
and has been assessed but is not yet due and payable. No escrow deposits or
Escrow Payments or other charges or payments due the related Seller have been
capitalized under the Mortgage or the Mortgage Note. All Mortgage Interest Rate
adjustments have been made in strict compliance with state and federal law and
the terms of the related Mortgage Note. Any interest required to be paid
pursuant to state, federal and local law has been properly paid and credited.

 

(cc) Conversion to Fixed Interest Rate. Except as allowed by Fannie Mae or
Freddie Mac or otherwise as expressly approved in writing by Buyer, with respect
to adjustable rate Mortgage Loans, the Mortgage Loan is not convertible to a
fixed interest rate Mortgage Loan.

 

(dd) Other Insurance Policies. No action, inaction or event has occurred and no
state of facts exists or has existed that has resulted or will result in the
exclusion from, denial of, or defense to coverage under any applicable special
hazard insurance policy, PMI Policy or bankruptcy bond, irrespective of the
cause of such failure of coverage. In connection with the placement of any such
insurance, no commission, fee, or other compensation has been or will be

 

Schedule 1-8



--------------------------------------------------------------------------------

received by any Seller or by any officer, director, or employee of any Seller or
any designee of any Seller or any corporation in which any Seller or any
officer, director, or employee had a financial interest at the time of placement
of such insurance.

 

(ee) Servicemembers Civil Relief Act. The Mortgagor has not notified any Seller,
and no Seller has knowledge, of any relief requested or allowed to the Mortgagor
under the Servicemembers Civil Relief Act of 2003.

 

(ff) Appraisal. Except with respect to HELOCs originated in accordance with the
Underwriting Guidelines, the Mortgage File contains an appraisal of the related
Mortgaged Property signed prior to the funding of the Mortgage Loan by a
qualified appraiser, duly appointed by the related Seller, who had no interest,
direct or indirect in the Mortgaged Property or in any loan made on the security
thereof, and whose compensation is not affected by the approval or disapproval
of the Mortgage Loan, and the appraisal and appraiser both satisfy the
requirements of Fannie Mae or Freddie Mac and Title XI of the Federal
Institutions Reform, Recovery, and Enforcement Act of 1989 as amended and the
regulations promulgated thereunder, all as in effect on the date the Mortgage
Loan was originated.

 

(gg) Disclosure Materials. The Mortgagor has executed a statement to the effect
that the Mortgagor has received all disclosure materials required by applicable
law with respect to the making of adjustable rate mortgage loans, and each
Seller maintains such statement in the Mortgage File.

 

(hh) Construction or Rehabilitation of Mortgaged Property. No Mortgage Loan was
made in connection with the construction or rehabilitation of a Mortgaged
Property or facilitating the trade-in or exchange of a Mortgaged Property.

 

(ii) No Defense to Insurance Coverage. No action has been taken or failed to be
taken, no event has occurred and no state of facts exists or has existed on or
prior to the Purchase Date (whether or not known to any Seller on or prior to
such date) which has resulted or will result in an exclusion from, denial of, or
defense to coverage under any private mortgage insurance (including, without
limitation, any exclusions, denials or defenses which would limit or reduce the
availability of the timely payment of the full amount of the loss otherwise due
thereunder to the insured) whether arising out of actions, representations,
errors, omissions, negligence, or fraud of any Seller, the related Mortgagor or
any party involved in the application for such coverage, including the
appraisal, plans and specifications and other exhibits or documents submitted
therewith to the insurer under such insurance policy, or for any other reason
under such coverage, but not including the failure of such insurer to pay by
reason of such insurer’s breach of such insurance policy or such insurer’s
financial inability to pay.

 

(jj) Capitalization of Interest. The Mortgage Note does not by its terms provide
for the capitalization or forbearance of interest.

 

(kk) No Equity Participation. No document relating to the Mortgage Loan provides
for any contingent or additional interest in the form of participation in the
cash flow of the Mortgaged Property or a sharing in the appreciation of the
value of the Mortgaged Property. The indebtedness evidenced by the Mortgage Note
is not convertible to an ownership interest in the Mortgaged Property or the
Mortgagor and no Seller has financed nor does it own directly or indirectly, any
equity of any form in the Mortgaged Property or the Mortgagor.

 

Schedule 1-9



--------------------------------------------------------------------------------

(ll) Proceeds of Mortgage Loan. The proceeds of the Mortgage Loan have not been
and shall not be used to satisfy, in whole or in part, any debt owed or owing by
the Mortgagor to Seller or any Affiliate or correspondent of any Seller, except
in connection with a refinanced Mortgage Loan; provided, however, that no such
refinanced Mortgage Loan shall have been originated pursuant to a streamlined
mortgage loan refinancing program.

 

(mm) Origination Date. The origination date is no earlier than sixty (60) days
prior to the related Purchase Date.

 

(nn) No Exception. The Custodian has not noted any material exceptions on a
Custodial Mortgage Loan Schedule with respect to the Mortgage Loan which would
materially adversely affect the Mortgage Loan or Buyer’s interest in the
Mortgage Loan.

 

(oo) Mortgage Submitted for Recordation. The Mortgage either has been or will
promptly be submitted for recordation in the appropriate governmental recording
office of the jurisdiction where the Mortgaged Property is located.

 

(pp) Documents Genuine. Such Purchased Mortgage Loan and all accompanying
collateral documents are complete and authentic and all signatures thereon are
genuine. Such Purchased Mortgage Loan is a “closed” loan fully funded by the
related Seller and held in the related Seller’s name.

 

(qq) Bona Fide Loan. Such Purchased Mortgage Loan arose from a bona fide loan,
complying with all applicable State and Federal laws and regulations, to persons
having legal capacity to contract and is not subject to any defense, set-off or
counterclaim.

 

(rr) Other Encumbrances. To the best of each Seller’s knowledge, any property
subject to any security interest given in connection with such Purchased
Mortgage Loan is not subject to any other encumbrances other than a stated first
mortgage, if applicable, and encumbrances which may be allowed under the
Underwriting Guidelines.

 

(ss) Description. Each Purchased Mortgage Loan conforms to the description
thereof as set forth on the related Custodial Mortgage Loan Schedule delivered
to the Custodian and Buyer.

 

(tt) Located in U.S. No collateral (including, without limitation, the related
real property and the dwellings thereon and otherwise) relating to a Purchased
Mortgage Loan is located in any jurisdiction other than in one of the fifty (50)
states of the United States of America or the District of Columbia.

 

(uu) Underwriting Guidelines. Each Purchased Mortgage Loan has been originated
in accordance with the Underwriting Guidelines (including all supplements or
amendments thereto) previously provided to Buyer.

 

Schedule 1-10



--------------------------------------------------------------------------------

(vv) Aging. Such Purchased Mortgage Loan has not been subject to a Transaction
hereunder for more than 120 days.

 

(ww) Committed Mortgage Loans. Each Committed Mortgage Loan is covered by a
Take-out Commitment, does not exceed the availability under such Take-out
Commitment (taking into consideration mortgage loans which have been purchased
by the respective Take-out Investor under the Take-out Commitment and mortgage
loan which each Seller has identified to Buyer as covered by such Take-out
Commitment) and conforms to the requirements and the specifications set forth in
such Take-out Commitment and the related regulations, rules, requirements and/or
handbooks of the applicable Take-out Investor and is eligible for sale to and
insurance or guaranty by, respectively the applicable Take-out Investor and
applicable insurer. Each Take-out Commitment is a legal, valid and binding
obligation of each Seller enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

(xx) Primary Mortgage Guaranty Insurance. Each Mortgage Loan is insured as to
payment defaults by a policy of primary mortgage guaranty insurance in the
amount required where applicable, and by an insurer approved, by the applicable
Take-out Investor, if applicable, and all provisions of such primary mortgage
guaranty insurance have been and are being complied with, such policy is in full
force and effect, and all premiums due thereunder have been paid. There are no
defenses, counterclaims, or rights of setoff affecting the Mortgage Loans.

 

(yy) Predatory Lending Regulations; High Cost Loans. None of the Mortgage Loans
are classified as High Cost Mortgage Loans.

 

(zz) Wet-Ink Mortgage Loans. With respect to each Mortgage Loan that is a
Wet-Ink Mortgage Loan, the Settlement Agent has been instructed in writing by
each Seller to hold the related Mortgage Loan Documents as agent and bailee for
Buyer or Buyer agent and to promptly forward such Mortgage Loan Documents in
accordance with the provisions of the Custodial Agreement and the Escrow
Instruction Letter.

 

(aaa) Revolving Period. Each HELOC provides for an initial period (the
“Revolving Period”) during which the Mortgagor is required to make monthly
payments of interest payable in arrears and requires repayment of the unpaid
principal balance thereof over a period following the Revolving Period (the
“Repayment Period”) which is not in excess of 120 months. As of the Purchase
Date no HELOC was in its Repayment Period. The Mortgage Interest Rate on each
Mortgage Loan adjusts periodically in accordance with the Credit Line Agreement
to equal the sum of the Index and the related Gross Margin. On each Adjustment
Date the related Seller has made interest rate adjustments on the Mortgage Loan
which are in compliance with the related Mortgage and Mortgage Note and
applicable law.

 

Schedule 1-11



--------------------------------------------------------------------------------

Escrow Funds on the date specified for closing (the “Closing Date”) only after
you have followed the Escrow Instruction Letter’s requirements with respect to
the Mortgage Loans. In the event that the Escrow Funds cannot be disbursed on
the Closing Date in accordance with the Escrow Instruction Letter, you agree to
promptly remit the Escrow Funds to the Custodian by re-routing via wire transfer
the Escrow Funds in immediately available funds, without deduction, set-off or
counterclaim, back to the account specified in Buyer’s incoming wire transfer.

 

You further agree that, upon disbursement of the Escrow Funds, you will hold all
Mortgage Loan Documents specified in the Escrow Instruction Letter in escrow as
agent and bailee for Buyer, and will forward the Mortgage Loan Documents and
original Escrow Instruction Letter in connection with such Mortgage Loans by
overnight courier (y) to the Custodian within five (5) Business Days following
the date of origination.

 

You agree that all fees, charges and expenses regarding your services to be
performed pursuant to the Escrow Instruction Letter are to be paid by Seller or
its borrowers, and Buyer shall have no liability with respect thereto.

 

You represent, warrant and covenant that you are not an affiliate of or
otherwise controlled by Seller, and that you are acting as an independent
contractor and not as an agent of Seller.

 

The provisions of this Escrow Instruction Letter may not be modified, amended or
altered, except by written instrument, executed by the parties hereto and Buyer.
You understand that Buyer shall act in reliance upon the provisions set forth in
this Escrow Instruction Letter, and that Buyer is an intended third party
beneficiary hereof.

 

Whether or not an Escrow Instruction Letter executed by you is received by the
Custodian, your acceptance of the Escrow Funds shall be deemed to constitute
your acceptance of the Escrow Instruction Letter.

 

M-1